Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 1 of 58 Page ID #:301



  1           614.   RFUMS specifically chose the false pretense of"100% of graduates will

  2   be placed in a CPME approved residency program" and "Graduates will be capable of

  3   servicing their student loan debt", based on statutory mandates pursuant to 20 USC

 4    §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20

  5   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant

 6    to 20 USC § 1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7),

 7    20 USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7), in order

 8    to reflect "placement services for program completers" and CIP code 51.2101, so that it

 9    could further influence Dr. Abazari and other students selection of their podiatry

10    program.

11                                    CAUSE OF ACTION 15:

12                   (WIRE FRAUD 18 U.S.C. X1341—NAVIENT and DOE)

13           615.    Dr. Abazari repeats and realleges each and every allegation contained in

14    paragraphs 1 through 614 as if fully set forth herein.

15           616.    Navient and DOE devised a scheme defraud Dr. Abazari by distributing,

16    dispensing, transacting, and generating Stafford Subsidized and Unsubsidized, Direct

17    Subsidized and Unsubsidized $200,000 in loan debt, lacking the expressly represented

18    federal benefits "placement services for program completers" and CIP code 51.2101 for

19    Dr. Abazari, so that Dr. Abazari would not be "capable of servicing [his] loan debt."

20           617.    Naivent and DOE devised an additional scheme to defraud Dr. Abazari by

21    sponsoring RFUMS's misrepresentations of the "quality of the podiatric medical

22    education program and the continued commitment of the institution to support the

23    educational program" it provides, in the distributing, dispensing, transacting, and




                                                  301
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 2 of 58 Page ID #:302



  1   generating of Stafford Subsidized and Unsubsidized, Direct Subsidized and Unsubsidized

  2   loans for RFUMS's podiatry scam.

  3          618.    Navient and DOE devised an additional scheme to prevent the Dr. Abazari

 4    from controlling his risk of loss by distributing ,dispensing, transacting, and generating

 5    Stafford Subsidized and Unsubsidized, Direct Subsidized and Unsubsidized $200,000 in

 6    loan debt, lacking the expressly represented federal benefits "placement services for

 7    program completers" and CIP code 51.2101 for Dr. Abazari, despite statutory mandates

 8    20 USC §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e

 9    (h), 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J),

10    pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 2Q USC

11    §1094(a)(7), 20 USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC

12    §1094(a)(7).

13           619.    Pursuant to the auspices of governing federal regulation, 20 USC

14    §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20

15    USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant

16    to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7),

17    20 USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7), the

18    DOE created, owns, and operates the Public Records IPEDS Data Collection System:

19




                                                 302
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 3 of 58 Page ID #:303



     ~IPEDS ~°~5-1~
                                                                                                                                                                                IPEDS Help Deak
                                                                                                                                                                                   (B77J 225-2568
                                                    C)ata Collection System                                                                                                      ioedsnelo~ni,ow

     NCES National Center br Education Slatislirs                                                                                                            FMB NO. ie5o~a5e2: Pypmvei Expires i~ii2oi5




                                                                                                                                               ~)fli'1
           .. .~ .. ;:. ~:-:_. ... 3 i~:   Si',:s                        ..JC., . F',l:3nc~e Alr
           ..        ::t~.:.- _                                         (=•~tl:i.:il^.r 'h ate:,


                                                                        p,ll^.issicri~
                                                                        OUlr.nme \?e:3iures

              v                                                         i:l0o(o~ns~                 clgs:w~ram.                                                                 mnoaa:
                  xow9 ~                                                                                                                       ~a.:9                          .Dad
                  >~., ~_., ..                       x,                 ,i.,,:.i ..t.                  ,*...i F~~~ zap.



           Reoortinp Resources                                                      Dafa Submission Requirement
           Access resources that will help wtth successful submission.              Tie completion of all IPEDS surveys, in a Limey and accurate manner, is mandatory far all
                                                                                    inslAutions that participate or are applicants for participation in any Federal financial auistance
                                                                                    program authorized by Trtle IV of the Higher Education Ad of 19fi5, as amended. The
                                                                                    completion of the surveys is mandated by 20 USC 1094. Section aB7(a)~17).
           Registration
                                                                                   The eollection antl reporting o1 racial/ethnic data are manda~ory ror ali instAutions that receive,
           The 2015-16 data collection rycle opens August 5, 2075.                 ara applicants for. or effect to be applicants for Federal financial assistance as tletined in the
           Tie surveys available for completion as of that date inclutle:           Department of Education (ED) regulations implementing Tile VI of the Civil Rights Act of 1964
                                                                                   (34 CFR 100.13), or tlefined in any ED regulations implementing Trtle IX o7 the Etlucation
           V      Registration                                                     Amendments of 1972. The colleMion of racial/ethnic data in vocational programs is mandated
           ~/     Institution Identification                                        by Section 421(a)(1) of the Carl D. Parkins Vocational Etlucation Act.
           N      Report Mapping (if applicable)                                    The reporting of racial/ethnk and gender tlata for instAutional stall on the Human Resources
           V      IC Header                                                           omponent is alw mandated by P.L. 88-352. Title VII of tie Civil Rights Act of 1964, as
                                                                                      mended by the Equal Employment Opportunity Act of 1972(29 CFR 1602, subparts O, P. antl
          KeyhoMers should be registered prior to August 2fi. The GEO               D), in add-numbered years (i.e., 2007-OB, 2009-10, etc.), /or ins~Aulions wAh /ll~een (15)or more
          of any instAulion w%hoN a fagi5lered Keyholtler by Thal tlate             lull-time employees.
          will be wmaaetl by tie IPEDS Help Desk so that a one may
          be appoiMetl, The Keyholtler maybe changed at any time                    For those institutions not required b complete this survey on the basis of the above
          during the collection cycle.                                              requiremems, completion is voluntary a~M authorized by P.L. 703-382, National Education
                                                                                    Statistics Act of 1994, Sec. 404(a).
          The IPEDS Help Desk is available by (877)225-2568 or
          ioedshelo~ni ore ro answer any questions you may have.                    IPEDS data are not collenetl untler a pledge of conlldentialTy




     U.S. Oeparlment of EduuEon                                                                                  SOIIware Provider Resources           Use of Cooties         Section 50B Compliance
                                                                                                                 Boo      rs Su000rletl                Troublesl~oolino       NCES P~ivacv Policv

 1


 2                          620.                    Interstate wires were specifically used by the DOE in furtherance of and as

 3   a part of each scheme to defraud, as the DOE specially created, owned, and operated the

 4   Public Records IPEDS Data Collection System, under the direct auspices of federal

 5   mandate, 20 USC §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20

 6   U.S.C. §1087e (h), 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC

 7   §1092(a)(1)(7), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant

 8   to 20 USC §1094(a)(7), 20 USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20

 9   USC §1094(a)(7), but chose said specifically designated wires to convey false and

10   fraudulent information to lull students into a false sense of security that RFUMS provides




                                                                                                                   303
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 4 of 58 Page ID #:304



  1   "placement services for program completers" and CIP code 51.2101, when RFUMS did

  2   or does not provide said services to students.

  3          621.    Navient participated directly in furtherance of the scheme to defraud by

 4    using interstate wires to specifically communicate and transact loans pursuant to the DOE

  5   actions of creating, owning, and operating the Public Records IPEDS Data Collection

 6    System, under the direct auspices of federal mandate, 20 USC §1094(a)(1), 20 USC

  7   §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC §1092(a)(1)(M),

 8    pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20 USC

 9    §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7), 20 USC

10    §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

11           622.    The deliberate choice and selection in the presentation of false information

12    of"placement services for program completers" and CIP code 51.2101, pursuant to

13    statutory mandate, 20 USC §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E),

14    20 U.S.C. §1087e (h), 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC

15    §1092(a)(1)(7), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant

16    to 20 USC §1094(a)(7), 20 USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20

17    USC §1094(a)(7), was necessary and foreseeable in the execution of each scheme to

18    defraud perpetrated by DOE and Navient.

19           623.    Pursuant to the auspices of governing federal regulation, 20 USC

20    §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20

21    USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant

22    to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7),

23    20 USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7), the




                                                 304
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 5 of 58 Page ID #:305



  1    DOE holds out to the public and admits the benefit of the program or activity receiving

  2    federal financial assistance, as provided for by RFUMS,as "placement services for

  3    program completers," for the period 2008-2014:

       NaUonat Cemerfar Educatlon Sgtiatica
       IPEDS Data Center
           Rosalind Frrnklin Unirerslty of Medi[ine rntl Sclenca
           u~nxo       iassse
           OPEID       00165900
           wee....     3333 Green Bay Raatl, f/arM Chiu9a, 1L, 60064-3095
           Wpb AEtlrer www.rvsallnOhanlGln.etlu/

                                                      Ins411:~Flonvl CJ:azrscfc:rfsYcx 2?0'S-Y31

       3a~tfW4on' Ro~eprb Ih~W[I.IInMlteflT d A1aE~dne JrM1 ~4d![ic~ j4(BB88~

       Pert A - EAuc~[lon~l Ofl~rinp~


       1. Vfhlch of iha iolloiri~ types of inibuc~IsNprnprtm~ an atfered by your IneFttv[ien][Gtt~tk mre ar mwsJ
       K youl in5ttufion tloes not oiler occupetlonel. academic w caiNnu~ng prolusslonel pmgiams. you ere rof expeaeO to complete Ihiq
       w any oNer IPEDS aurvvy.

                       Occupetlonel, may leatl to e wrtifi~te, Gegree, ar oNer tortnel ew-artl

                       AmdwNc.IvaUrp ro e mrUflwto. tloprau. or ~plan~

                       Continuing pmfeaiionel (poetbacrslauraete only)

                       rteaeauoiml w ewcatia~al (Ieleure) Progrertu

                      Pd~it beak or ranietllal 'v~sbudim ar hlgh echaol equlvalanry

                      9amrMary(Mqh ecMd)
                                                                                                                                  _._. .
       #V~uSM:RW+.~MF/a~d~lhr:~nivp'ptYWNWkhN V~Rdi~x+a+r4r.5N1

       Pirt w - Mlulon 9[~t~m~nt


       2. P~wiW the in~titutian'~ mi~sian ~t~m~nl a ~ vwb aCd~cas ~URL~ M~~n 1M mi~aion rtalxnan! cep b~ fa~n1 Tvp~d
       stntvmenFn wre ItmltaE to 2,000 iharectcm nr levee. The mfeNan atetemartt will bn avnil~bie to [fie public on Gella9e
       HaviyaGn.

       Mission 9iz~ement Uf3L.                        r
                                                       Please begin URL wltlt'http'//' or'httpsl/'
       Mission 9~eremen[


       i

       in.w~bvr~:'.~Qo.an~d ara~Uln W~wwesr or Madic~na erw S~wrwa t738ssn7

       r.K e - o.a.~i:.e~o~ - eenavi .na ~.wi
 4

  G~




                                                                                                             305
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 6 of 58 Page ID #:306



                   Credit for IHo e~w7enras

                   Ativencetl plecemxR(AP)RaOhs

                   None of the above



      6. V(haf typee of npecul teaming opportunibe~s ery aHereA by your (nsdhtion't fCh>ck ~3 that apyly)

                   Dle~ance IeaminB oppwtl~Ntlea (o-lenml~g]

                   FOTC

                           Prmr                                Nevr                          r     Air Fwm

            ~      Stutly abroad

                   WeekenE/evenbry7 college

                   Teacher csrtifiratlon (below the poebecoMery levd~

              ..           $~udenta ~n complete ~hek P~P~~ ~ ~~n areee of apeJellzetlon

                           Students moat complete Neir preparation at enWher InetMNon br cehein areas of apeGellzatlon

                           Thls InstNWon Is approved ~y tie s~ete fw Ne InMel ceNlicetbn or Ikenairte of ~eaahon

                   None o(tlie ebave

                                                                                                                          .....
      ImAttuua~~ Etas~rw F~mmkH~ tfiaersrtY o!McOiGne aAd 8c7ance E7A.:,Sb 1

      PAR C - Ad ml~~lon Npulr~m~nts Intl S~rvlcu - Stv Ain[ 9~Mo~
      7. N your fnatltutlon g~ar~b a bect~~loYs degree er Ng~at but tloee net aRer a NII 4ryea~ p~ag~am of siu0y at tho
      untlargn~uata level, hasv many years of uumpNted rnllagaJavei work era repuiro0 for cnbnnca9

      Number of yeere                                 ( - .~-...—„
                                                         ~ ~•';:
      B.Which of Lhe ~ullawing nale~tBd sWdenf eervlcae am eHared by your Inatltudon7 [Chcgs eli Ma[ apply)

                   Remedial sernr~e

                   AcatlemkJrareer counseling aernces

                   E mployrtreri[ earvime fm wrtent ewderha

                   Placement aemces for progam completers

                   Orvwmpus Oay ire 1w WlOran d eWdenfe

                   None of [he above


      4. Dom your Inctlfultan leave Hs wn Ilbrsry m ors you Hnmcldly auppaNi~g a ¢hervd Il Wary ~vMi cnothar ~~o+te~rco~duy
      aduutior Inntltirtioni


 1

 2                   624.              Pursuant to the auspices of governing federal regulation, 20 USC

 3   §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20

 4   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant

 5   to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7),

 6   20 USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7), the

 7   DOE holds out to the public and admits the benefit of the program or activity receiving

 8   federal financial assistance, as provided for by RFUMS,as "placement services for

 9   program completers," for the period 2008-2014:




                                                                                                       306
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 7 of 58 Page ID #:307



       National Camsrfar Educallon Statistics
      IPEDS Data Center

       no..noa F~a~w~o u~o..nuy er mee:e:ne a..a s~i•~~.
       u~~exo
                   O L65900
       IWYr~~~    1333 Grcm Bey Reef, NaKM1 Ulwpo, IL, 600W-3095
       Wpb ~Gtl~u www.rezellnE/nnklln.MW



      (M91uI1Gn1.   hOYBl1d PAlYONIVMve1w'a(AteOltl~b c~:9LMwn (14686!3
      cur ..

      >.rc ~ -
                 w tn.roii~~~c voQs ~r ~,.awcuoNcroe.,..~..~ orto.ea nr r~~~ ~~m.ua~a Cce..<. o... w ~w~7
      it your ir.mn.rron eaw., cwt orro. a~~~v~~..ca~~~k a. co.~an~v~o n.olw.w~e~ v~a~~~. ra dv nor ~.~y+rna ~o ca.~v~.n rn~.
      . ~r me,wens .~.,.~y.
      e

                       ow,c.n~si, me r iew ~.~vro~.. a.w.•. o~ an.. b..,~m.ww
                       n~,.a..ni~. ie. na     e r~.nnr~ie.   e       o,eiWama
                       cmnn rrq v            ~~(P~~d~~e~ Dory)
                r      Recncaonei orew~uanel (le         ra) p   p   me

                r      Adu~t be~lc m ~~rrwdlel truwmlon w nlp~ ~c~od epu~velviay
                r      S~conEery (hlgM1 ~rhod)

      Nrtll~fUpn'A.w&ftl F~~9~~.:~A+ti'atUYPf~Md~WY~E~M~CR S~R6SSe)
      MMINMII

                         ~t~atuuon ~unn'o
           •t      elc~t                     by ~wa.
                                                   '(~                   s 9~m     n Iraw ice rw~➢you  F fYfLS
                 M federal ~portloy,fM nit ptcv Q.rvuPfnQiend on~~~~w atXN)a~{w+r~nc.to aouWn6. MYou~io{iur[e6
      ~ncor      Y/    P~~         ter, pWis~ tan     a H~YP a>h M aJT.SS5.156I ro conM the tenor,
                           V~~h k-Bel~prfmary~
                                end w e~eoriCery




                               ~ Private     r Profit                .. . .       •••
                              0Prlv~te rw[-ror-P~~t Ftl~peM~nl(~ rMbb~e aTll+tlan)
                               ~ Ph.xie nab-for-prallt rd~plaua eHNle~on - Select eFilln Wn below




 1

      iR5tItU1»r 1nra~w F~~dkl£1N~+ryMdliFeGd~-ir aw Sf~.nx: i~455561
      IfH~~tM;

      P~K ~ - Stutlent SeMce~ - Dl~nc~ Opportuniths
      d. VY~Ich M tho inilOwing aelectst rtutlerrt oeMcas ara oRxed try year liniku~on'1 ~Cl~ack all that apply]


                      Remedial seMws

                      Ptetlamltlrareer murieelmg ae~viu~e

                      e mPiaymam sem~a9 ror w.reoi smae~~s

                      Piacemem semcea ra proyrem c«npeten

                      On-cempuv tlay cae far children of sNdend

                      None of Me above


      5. Ooau your Inatifuiton have ib own library or are you flvnc(ally nuppordng a nharetl IiM~y avtth another poc[toco~0ary
      edurntfan IrtstYutlOn"t


                      Have our own library

                      Do no: have our own library but contribute fi nerJal euppo~ ~n a snared library

                      Ne~iha~ al ihB above
              !'
      Q. I.~tlic~le w~athar ar oat arty of it~e fWlowinp alismative t~Nian plane rre o/fcro0 by your inetitutian.


                                               No

                                               Vee

                                                                              ~... Tu~Lon guarantee

                                                                          '_ Prepe~ Wtl~on plan

                                                                                  Tu M1ion payment plan
                                                                              r
                                                                                  OMv IspedA''m bor beW.v)

        T. Please indicate at rfiat IevM~s~ your insSiF bon oHns tlisice etlucetlon opp¢t~n Kea courses enG~or programsj.


                       U ntlergraduale

                       G~aduale

                       rye ~~sow~on does ~o~ ones a~s~~~ ea~~eo~ oPPon~n~ees

      * You may uea fha apace below Io prcnide cwrt0zt fa the dam Yeu1~e roylirtetl aUove. Theee wntezt notes will be posted
      on the Enilug,¢ A'avigatar wehaife. end mould bn wnnen to be umdare~ood bq awdercln xntl peronte.




 2




                                                                                                             307
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 8 of 58 Page ID #:308




        „i w~.~ert, RP/W:w na~~~~ ~.M..<rsar or nwe;.~~~ eye r. ~.... '145558}                                                   ~wvl9S
       iumm~ry
                                   T385~1$61~~0f1a~ ~f48P~CYpfl9tlsFF GORIPVP18B1$ 9UITC378C'Y
                                                   AC3HE8§S9C YL33' RtlpPQPiBP~


       IPE05 C0~1@[t4 important inlortnatlon rtgaMinq your Instllutbn. All EaG reportetl In IPEDS survey rompanen~ become available
       i n Me SPEDS Data CenMr and aOGear as aggre9Ketl 7ala in various Department of EEucatlan reports. AGdRlonally, some of the
       repartetl deG eppean spetlRully far your InstRutlon Mrough tl~e College Navigator webstte anE Is IncWEetl In your instlfution's
       Data PoeOback Report(OFRj. The purpose of Mls summary Is ro pravltle you an opparNnlry [o view Same of Me EaFa Mat,
       when aaepted through the IPE05 Queltty wntrd grouse, wlll appear on the Colkpe NevlBeMr websl[e and/or your OFR.
       College Navigator is upGeteU epproxlmately Nree manMs after tl~e Este colleRlon perlotl closes antl Dab FeeEEack Reports will
       be available [hraug~ Me Date Cm4r and sent Co your instltution's CEO In November 2016.


       Please reNew your tla[a for a¢urscy. If you eve questions about the data dIS0layeA below after reviewing Me tlata reportetl on
       the survey screens, please mnmR Me IPEDS Help Desk et 1-877-725-2568 or ipedshNp@rti.ory.


                                                       ,~tY~l{~4l St9l@~'aY~PRFR~YYCttt
                                                       ~
       Miss~or. 5ta(ement                       M1ttp:((www.rOSallnGfranklln.edu(Pra51GmVMIsslonYislon.asps
       Are BII Mepregrans a[ your Insntutlon    NO
       oRered comoletely via amrance
       education'+
       SpMel Learning Opportunihes              N/A
       5(~Cen( Sery ces                         AgGemlU~areer counseling services
                                                Placemerrt services Por pro9~em wmpleters
       CleLlt pcce P[ed                         fl/A        ......


                                                       f3~3C~P9~ IPeff43bt~9#TIC,sPd
       Average gratluate siuGen( Nltlon end te¢ for amGemic year 2013-14                                  Tultlon              Fees
                                                                                                                ..
                                                                                                                     525,735          5330
       Alternaflve [uif on Plans                                                                          ~/A..



  1

  2                  625.               Pursuant to the auspices of governing federal regulation, 20 USC

  3   §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20

 4    USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant

 5    to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7),

 6    20 USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7), the

 7    DOE holds out to the public and admits the benefit of the program or activity receiving

 8    federal financial assistance, provided for by RFUMS,as a "CIP Code 51.2101,” "for the

 9    period 2008-2014,

10                   "a program that prepares individuals for the independent
11                   professional practice of podiatric medicine, involving the
12                   prevention, diagnosis, and treatment of diseases, disorders, and
13                   injuries to the foot and lower extremities. Includes instruction in
14                   the basic medical sciences, anatomy of the lower extremity,
15                   functional orthopedics, foot biomechanics, podiatric radiology,
16                   dermatology, podiatric surgery, podopediatrics, sports medicine,
17                   physical diagnosis, emergency medicine and traumatology,
18                   practice management, and professional standards and ethics":




                                                                                                              1:
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 9 of 58 Page ID #:309



                                                                                       es     EG4/CJAtOPeS~TiSTia




                       t~x"HfYt£'                    ~ t., Ek4 ,`.;,>L'i E'i S;~.tC'                       ::~3-F i,'.~~7                  L.S:Dl it cy t.L «f s._.~ ~........


      CiP         Z~10 ~~h-ange yerrt                                           C~ stir ,e.     <;rars>~    Cr i „aea~k     e ~ , rc.~~-             lr


        Detail for CIP Code 51.2101                                                                                                                                              - —~ ter
       Title: Podiatric Medicine/Podiatry.
       Definition: A program that prepares individuals for the independent professional practice of podiatric
       medicine, involving the prevention, diagnosis, and treatment of diseases, disorders, and injuries to the foot
       a nd lower extremities. Includes instruction in the basic medical sciences, anatomy of the lower extremity,
       functional orthopedics, foot biomechanics, pediatric radiology, dermatology, pediatric surgery, podopediatrics,
       sports medicine, physical diagnosis, emergency medicine and traumatology, practice management, and
       professional standards and ethics.
       Action: No Substantive Changes

            Crosswalk -`%
                                                                                                                                              ..       -. i~. _ i       ~ _~ ~ _    _.aea
       ~ CIP 2000                                                                       CIP 2010
         Code     Ttla                                                                   AGt~on              :Coda     jTitle
         51.2101 ;Pediatric Medicine/Podiatry (DPM).                                   ~   ~                 ~~l 27Ct1 jPodiatric Methane/Podiatry.


          -~ Illustretive Examples
       ................................................
          [Pediatric Medicine/Podiatry (DPM)]
 1

 2                626.          Upon graduation RFUMS did not perform its guarantee of"100% of

 3   graduates will be placed in a CPME approved residency program" and "Graduates will be

 4   capable of servicing their student loan debt," which actually resulted in at least seventeen

 5   of cheated students losing money from RFUMS:

       From: Nancy Bryant <nancy.6ryantQrosalindiaoki~n.edu>
       Dete: Mazch 26,2013 at 8:15:19 AM PDT
       To: "Abazari, Armin" <amtin.abazari@my.rfums.org>,"Campbell,Thomas3"
       <thomas.campbell@my.r[ums.org>,"Casteleiu,Bryant" <brya¢t.castelein@my.rfums.org>,
       "Growls, Nicholas" d`Iicholas.Ciotola~my.rfums.org>,"Delara, Marc3"
       <mare.delaza@myrfums.org>,"Deutsch, Gloria3" <gloria.deutschC4my.rfums.org>,"Domaas,
       Mazk3" <mark.domaas@my.rfums.o~,"Hall, Samuel3" <samuel.hall@myrfums.org>,"Hare,
       Daniel" <danielLaze@my.rfums.org>,"Hussain,Syed3" <syed3Lussain@myrfums.or~,
       "Kapila, Tania" <tania.kapila@myifums.org>,"Kramer,Nathan3"
       <na[han.laamer@my.rfums.org>,"Landers,Sabrina" <sabrina.landers@my.rfums.org>,
       "Luczkowski,Ernest Paul" <emesUuczkowski@my.rfums.org>,"Musser,Bret3"
       <bret.musser@my.rfums.org>,"Richason, Jessica3" <jessica.nchason~my.rfums.org>,
       "Schroeder, Christopher" <c.schroeder@my.rCums.org>,"Valabov,Jacob"
       <jacob.valabov@my.rCwns.org>
       Subject: Updated Preeeptorship Wormation


       Hello,

       Just a fyi...

       AAPPM updated their preceptorship info (attachrd).

       Also, Weil Foot &Ankle is accepting preceptor applications. If you aze interested contact Hamet
       Kass hkass@weil4fceLcom or 847.627.4962.
 J



 7




                                                                                              309
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 10 of 58 Page ID #:310



  1                627.          Upon graduation RFUMS did not perform its guarantee of"100% of

  2   graduates will be placed in a CPME approved residency program" and "Graduates will be

  3   capable of servicing their student loan debt" and actually resulted in at least ten of those

  4   cheated students who lost money to then seek legal council against Defendant RFUMS:

      On Fri, Jun 28, 2013 at 12:11 PM, Usman Akram <utakram@amail.com> wrote:
       Hello again,


         communicated with Dr. Kansky recently. He was meeting with two lawyers this week regarding the residency issue.


        He also reported that ten people had contacted him from Scholl.

       ', I urge the rest of you to contact him as well.

       ', His email is: larry.kanskv@gmail.com


        Thanks and have a great weekend,

       ', Usman Akram, DPM

        Confidentiality Notice: DO NOT read, copy or disseminate this communication unless you are the intended addressee. This e-mail
        communication (including attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.0 Sections 2510-2521,
        contains confidential and/or privileged information intended only for the addressee. If you are not the intended recipient, you are
        hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the
        sender immediately via email to that you have received the communication in error. Please, delete it and any and all copies.
  5

  6               628.           As admitted by Defendant RFUMS,by and through faculty and professor,

  7   Dr. Darrell Latva, actually resulted in at least 86 students nationally being cheated to

  8   lose money:

                                    orro3not5.

          RE9PO LASES /COMMENTS(RESIDENCY SHORTAGE CRISIS) - PpRT to


          qE: umm~cned A.e   y iaum.ne curtentry ste~M et ev

          From: Darrell lava, DPM



          Sacred Heart Hospital in Chicago closed yesterday amid a
          tederal probe. which Included one podiatrist. I believe we
          had a program there. I guess we add those residents to the
          86.




  C
  ~       Dartell.Latva,~PM Chicago, IL ~.~e. ,..w             :,,=~u




 10               629.          Navient and DOE had the intent and willingness to engage in a scheme to

 11   defraud Dr. Abazari by distributing, dispensing, transacting, and generating Stafford

 12   Subsidized and Unsubsidized, Direct Subsidized and Unsubsidized loan debt, lacking the

 13   expressly represented federal benefits "placement services for program completers" and



                                                                          310
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 11 of 58 Page ID #:311



  1   CIP code 51.2101 for Dr. Abazari, so that Dr. Abazari would not be "capable of servicing

  2   [his] loan debt," where in a quid pro quo relationship, DOE and Navient jointly billed Dr.

  3   Abazari extra payments—now $110,174.09—above and beyond the average debt of

  4   $162,660 represented to "Incoming Podiatry Students" for RFUMS Podiatry program, in

  5   exchange for RFUMS being granted the ability to skirt 20 U.S.C. §1085a(2)(A)-(B),

  6   through misrepresenting or concealing its actual cohort default rates by reporting students

  7   as "deferment" and "forbearance" pursuant to 20 USC §1087bb (g)(E)(IV).

  8          630.    Naivent and DOE had the intent and willingness to engage in an additional

  9   scheme to defraud Dr. Abazari, by sponsoring RFUMS's misrepresentations of the

 10   "quality of the podiatric medical education program and the continued commitment of the

 11   institution to support the educational program," in the distributing, dispensing,

 12   transacting, and generating of Stafford Subsidized and Unsubsidized, Direct Subsidized

 13   and Unsubsidized loans for RFUMS's podiatry scam, where in a quid pro quo

 14   relationship, DOE and Navient jointly billed Dr. Abazari extra payments—now

 15   $110,174.09—above and beyond the average debt of $162,660 represented to "Incoming

 16   Podiatry Students" for RFUMS Podiatry program, in exchange for RFUMS being granted

 17   the ability to skirt 20 U.S.C. §1085a(2)(A)-(B), through misrepresenting or concealing its

 18   actual cohort default rates by reporting students as "deferment" and "forbearance"

 19   persuant to 20 USC §1087bb (g)(E)(IV)

 20          631.    Navient and DOE had the intent and willingness to engage in a scheme to

 21   prevent the Dr. Abazari from controlling his risk of loss by distributing ,dispensing,

 22   transacting, and generating Stafford Subsidized and Unsubsidized, Direct Subsidized and

 23   Unsubsidized $200,000 in loan debt, lacking the expressly represented federal benefits




                                                 311
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 12 of 58 Page ID #:312



  1   "placement services for program completers" and CIP code 51.2101 for Dr. Abazari,

  2   despite statutory mandates 20 USC §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C.

  3   §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC §1092(a)(1)(M), pursuant to 20 USC

  4   §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7), 20 USC

  5   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7), 20 USC §1094(a)(21), 20 USC

  6   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7), where in a quid pro quo relationship,

  7   DOE and Navient jointly billed Dr. Abazari extra payments—now $110,174.09—above

  8   and beyond the average debt of $162,660 represented to "Incoming Podiatry Students"

  9   for RFUMS Podiatry program, in exchange for RFUMS being granted the ability to skirt

 10   20 U.S.C. §1085a(2)(A)-(B), through misrepresenting or concealing its actual cohort

 11   default rates by reporting students as "deferment" and "forbearance" persuant to 20 USC

 12   §1087bb (g)(E)(IV).

 13          632.    As noted by screen shots from RFUMS's electronically transmitted

 14   syllabus, pursuant to the auspices of governing federal regulation, 20 USC §1094(a)(1),

 15   20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC

 16   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20

 17   USC §1094(x)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(x)(7), 20

 18   USC §1094(x)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(x)(7), RFUMS

 19   expressly admits to "100°Io of graduates will be placed in a CPME approved residency

 20   program" and "Graduates will be capable of servicing their student loan debt":




                                                312
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 13 of 58 Page ID #:313



                     PRAD 601 A+B
                  Principles of Podiatric
                        Radiology
              Dr. William M. Scholl College of Podiatric Medicine
                           Department of Radiology




                    2009 Academic Year
                          Casimir Strugie[ski, BS, RT(R), ASRT
                      Course Coordlna~or and lnstrucror of Record
          Office: Clinics Rosalind Franklin Universih~ of Medicine and Science
                                  Phone: 847-578-8435
            Hours: Monday-Friday by appointment(rontacr Me~. UMrh x8432)

                                                Lecturers:
                                             Dr. Robert Baron
                                             Dr. Daniel Evans
                                            Dr. Adam Fleischer


  1

           PROGRAMMATIC OUTCOMES:

               1.          Graduates will pass the National Board of Podiatric Medical Examiners Part I and
                           Part II examinations with an overall pass rate above the national average.
               2.          100% of graduates will be placed in a CPML-' approved residency program.
               3.          The College will graduate students [hat have she necessazy knowledge, skills, and
                           attitudes Cor entry into residency vaining.
               4.          The College will graduate at least 90% of matriculated students.
               5.          Graduates will he capable of servicing their student loan debt.
               6.          The College will gradate students [hat understand the need for and have participated
                           in commaniry service.
  2

  3           633.            Dr. Abazari is not "capable of servicing [his] loan debt," in the clear and

  4   present fact Dr. Abazari actually has $272, 834.09 in federal loan debt, $110,174.09

  5   above and beyond the anticipated loan debt, as represented $162,000 by RFUMS upon

  6   entering:


                                    ];tebt foe tbe Class o€'«tiGB
                                    ;;,-z
                                        a ~ ~~                ,..
                                        a v..0 .         r ~ ~a. ~ q,'„
                                    L,~3L~f' lac. tini ~-r.
                                       Flt~.ir:t; Tt.t rt<nt: ,'l~. ~ti:l




                                                                            a'
  /            le:•Y;
                    :
                    ::3~



  8           634.            Dr. Abazari is not "capable of servicing [his] loan debt," in the clear and

  9   present fact Dr. Abazari actually has $272, 834.09 in combined subsidized and



                                                                                 313
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 14 of 58 Page ID #:314



  1   unsubsidized federal loan debt, $97,502.09 above and beyond the anticipated combined

  2   subsidized and unsubsidized "[1]oan limits" of $175,332 represented by RFLTMS upon

  3   entering:




  4

  5          635.    DOE was placed on notice that Dr. Abazari's right or privilege was being

  6   interfered with, denied, curtailed, or infringed upon, in a benefit, within a program or

  7   activity receiving federal financial assistance, that expressly represents "placement

  8   services for program completers," and CIP Code 51.2101, and has 20 U.S.C. §1087e (h)

  9   Federal loan discharge rights, on November 12, 2015, by and through Borrower Defense:

 10




                                                  314
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 15 of 58 Page ID #:315




          ANMIN ABAZANNAPPLICATION BORNOWER'S DEFENSE TO HEPAYMEHT LOAN DI9C                                                   ... ..
          HARGE
           Fmm: "Armin AEazuP mrmmebazeriOYehao.w~m
              io:     FSAOpereEmsletl poY ffSAOparehme~etl.pov>.

          14 FIIN '.8 h1B              Oaxrbetl All
            ,.~. ,. n.                           s..                                aaX'1      T        z_s             ~..,                    s    x
           ApPii~?T              MO% ~       ~ew'i     '.                                                                       '.~~C~-P'e    Af'iAACF' '.
           !i J~F;:i          '. P~v ~.eFl                ~&         ~~±,(N   -~i~-                           '.   T:13-           :'a::VA~   ~r C::~fi ',
           E _FagW            '. a           ~Feraa.~g '. vc pc•     _i,
                                                                      :~'      •:.Cd'       +~~!   '3~~,M     '.   1A f~~       ', Y.w~mck      em~...~:
              Sow                Saw           gave           Sava     Saw       9are       Sew      Save            Saw                Saw     Sava


               N'sn.^'J        :.4tu~npr.
              .I .^.baYin'.    :N             .'.~a3'ne..P1
           '. P=r              . ='aaaec).
                sere               sew           save



          To Whom H Mey Concern,



          If I eould please, I xrouW to submM my Applicelian Fa Barowa's Oefenx To Repayment Loan Dlxharge to the Unttetl Ste~ea Deperonem
          of Etlucetion.

          Ordx of AMechetl Fdev:
          1~ Application Fw Bortowx'a Delanx To RepeymerM Loan Dlxhage
          2)Stater OacumeriL NOTICE OF INTENT urMx Oath
          3)State Document 19HE Boe~tl Action Oecernber 9, 2003 on POAiaq ~epree Aulhori:e[ion
          4)Federal Docvme~rt: IPFDS checked box'Plecement Services fm Progsm Complefete" 2008-2014
          5)Scholl College 2009-2009 Yewbook: Fate and Deceptive
          6)Letter to Ala¢ Tinklemm from COTfi/APMA/CPA¢
          7)Dean of Roaeliod Aunklin's Podiatry Collegq Nanry Pazslry Lobbying w Behalf of American Pediatric Medical Association
          8)APMA IRS 990 FORM: This PaliCcel Ofganvatlon Cnve Mocey To Defmdmta, a 501(c)orgwution, av a "College Advises
          Pmgem Cxnn["
          9)A picture is wash e thauaend words
          10) Fist Amrnded Cmnplaint
          l i) Motlon Fm Reconaidmtion (Petition for Rehearing)
          12) Oete of Eurallmrn[

          13) Oeg~ee

          Sincdely,
          Armin Abazari



  1

  2                 636.                     In the clear and present fact Dr. Abazari was not provided federal benefits

  3   of "placement services for program completers" and CIP code 51.2101 for Dr. Abazari,

  4   and thereupon lacked the express "capab[ility] of servicing [his] loan debt," the DOE

  5   withheld Dr. Abazari's right to discharge pursuant to 20 U.S.C. §1087e(h) at bay, while it

  6   knowingly and willingly continued to distribute, dispense, transact, and generate Stafford

  7   Subsidized and Unsubsidized, and Direct Subsidized and Unsubsidized in federal loan

      debt:

  9   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 10   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 11   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 12   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 13   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 14
 15                 636.                     Navient withheld Dr. Abazari's right to discharge pursuant to 20 U.S.C.

 16   §1087e(h) at bay, while it knowingly and willingly continued to distribute, dispense,




                                                                                                       315
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 16 of 58 Page ID #:316



  1   transact, and generate Stafford Subsidized and Unsubsidized, and Direct Subsidized and

  2   Unsubsidized in federal loan debt:

  3   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
  4   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
  5   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
  6   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
  7   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
  8
  9          637.    In the clear and present fact Dr. Abazari was not provided federal benefits

 10   of "placement services for program completers" and CIP code 51.2101 for Dr. Abazari,

 11   and thereupon lacked the express "capab[ility] of servicing [his] loan debt," and despite

 12   being placed on of a "Borrower Defense to Repayment," and statutory mandates persuant

 13   to 20 USC §1094(a)(1), 20 USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C.

 14   §1087e (h), 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC

 15   §1092(a)(1)(~, pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant

 16   to 20 USC §1094(a)(7), 20 USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20

 17   USC §1094(a)(7), Navient and DOE knowingly and willingly continued to distribute,

 18   dispense, transact, and generate Stafford Subsidized and Unsubsidized, and Direct

 19   Subsidized and Unsubsidized in federal loan debt:

 20   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 21   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 22   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 23   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 24   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 25
 26          638.    As noted by Screen Shots from 29, 2010 email wire communication from

 27   SCPM 2013 President, to secure the full tuition amount, RFUMS systematically and with

 28   calculated effect, employs the assistance of Student Officers to lull students such as Dr.

 29   Abazari into a false sense of security by directing them to ""TRUST THE SYSTEM,




                                                 316
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 17 of 58 Page ID #:317



      TRUST YOUR FACULTY"(capital letters emphasizing screaming) and "[faculty] will

  2   not mislead us"("mislead" emphasizing use of legal term of art "mislead") and "when

  3   someone tells you to do something, simply do it":
        Flom: gees 011icers SCPM 2073 <cy~~s~!*2~'3~arf~ms.cr>
        Dete: Wed, Sep 29, 2010 at 9:37 AM
        Sub~act: CLASS UPDATES
        Ta: SCPM2013 <~f".✓M2013- r~~j~Qr~:~=aedy~>


        Hello Everyone:

         Attached to this email is a group of updates regarding the issues that were brought up in the last class meeting. Please read it and if you have any questions, please feel
        free to contact me.


        Have a wondertul day!

        Brian



        1 File     16JkB

                 Letter to the Class.docx
                 1 7k8


  4

                  a. There was one comment that was mentioned in each of the meetings that I
                     attended over the past week; TRUST THE SYSTEM,TRUST YOUR
                     FACULTY. This school has been around longer than any of us have been
                     alive and is now the leading school for podiatric medical education. They
                     must be doing something right, and we need to trust that they are doing
                     everything in order to make us the best physicians that we can be. There
                     will be challenges and they will make us work for it, but they will not
                     mislead us or deny us of any information that is essential to our education.
                     Therefore, when someone tells you to do something, simply do it,
  5                  knowing that in some way, it will make you a better doctor.

  6                639.           In the clear and present fact of misrepresentations of"100% of graduates

  7   will be placed in a CPME approved residency program" and "Graduates will be capable

  8   of servicing their student loan debt", despite statutory mandates 20 USC §1094(a)(1), 20

  9   USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC

 10   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20

 11   USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7), 20

 12   USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7), Naivent

 13   and DOE continue to sponsor RFUMS's misrepresentations of the "quality of the

 14   podiatric medical education program and the continued commitment of the institution to


                                                                                         317
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 18 of 58 Page ID #:318



  1   support the educational program" by continuing to distribute, dispense, transact, and

  2   generate Stafford Subsidized and Unsubsidized, and Direct Subsidized and Unsubsidized

  3   loans for RFUMS's podiatry program.

  4          640.    In the clear and present fact of false representations of"100% of graduates

  5   will be placed in a CPME approved residency program" and "Graduates will be capable

  6   of servicing their student loan debt," despite statutory mandates 20 USC §1094(a)(1), 20

  7   USC §1094(a)(17), 18 U.S.C. §245(b)(1)(E), 20 U.S.C. §1087e (h), 20 USC

  8   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7), 20 USC §1092(a)(1)(J), pursuant to 20

  9   USC §1094(a)(7), 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7), 20

 10   USC §1094(a)(21), 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7), Naivent

 11   and DOE continue to sponsor RFUMS's false representations of the "quality of the

 12   podiatric medical education program and the continued commitment of the institution to

 13   support the educational program" by continuing withhold Dr. Abazari's right to discharge

 14   pursuant to 20 U.S.C. §1087e(h), while further victimizing Dr. Abazaari's in increasing

 15   his debt:

 16   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 17   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 18   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 19   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 20   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 21
 22          641.    In every possible manner herein alleged, the Navient, DOE,RFUMS,and

 23   State of lllinois sought to capitalize on Dr. Abazari's weakened physical condition, in

 24   calculated and coordinated attacks, to increase physiological harm, and to overpower Dr.

 25   Abazari objections, using force and inducing emotional submission—through a

 26   psychological state of learned helplessness:




                                                 ~C
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 19 of 58 Page ID #:319




                                <_ :.      ~~ is .               ;:;


  1

  2   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

  3          642.    Navient and DOE are financially benefiting from the scheme to defraud in

  4   extracting additional payments—in the amount of $110,174.09—above and beyond the

  5   average debt of $162,660 represented to "Incoming Podiatry Students" far RFLJMS

  6   Podiatry program.

  7          643.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  8   receiving federal financial assistance, by the "placement services for program

  9   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 10   been expressly secured to him under mandate of 20 USC §1094(a)(17).

 11          644.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 12   receiving federal financial assistance, by the "placement services for program

 13   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 14   been expressly secured to him under mandate of 20 USC § 1092(a)(1)(R), pursuant to 20

 15   USC § 1094(a)(7).

 16          645.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 17   receiving federal financial assistance, by the "placement services for program

 18   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 19   been expressly secured to him under mandate of 20 USC § 1094(a)(21).




                                                     319
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 20 of 58 Page ID #:320



  1          646.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," CIP Code 51.2101, 20 U.S.C. §1087e(h) Federal loan discharge, has been

  4   expressly secured to him under mandate of 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20

  5   USC §1094(a)(7).

  6          647.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  7   receiving federal financial assistance, by the "placement services for program

  8   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

  9   been expressly secured to him under mandate of 20 USC §1092(a)(1)(J), pursuant to 20

 10   USC §1094(a)(7).

 11          648.    Dr. Abazari's right ar privilege to a benefit, within a program or activity

 12   receiving federal financial assistance, by the "placement services for program

 13   completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan discharge, has

 14   been expressly secured to him under mandate of 20 USC §1092(a)(1)(M), pursuant to 20

 15   USC §1094(a)(7).

 16          649.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 17   receiving federal financial assistance, by the "placement services for program

 18   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

 19   been expressly secured to him under mandate of 20 USC §1094(a)(1).

 20          650.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 21   receiving federal financial assistance, by the "placement services for program

 22   completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan discharge, has

 23   been expressly secured to him under mandate of 20 USC §1094(a)(17).




                                                 320
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 21 of 58 Page ID #:321



  1          651.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," CIP Code 51.2101, and 20 U.S.C. §1087e(h) Federal loan discharge, has

  4   been expressly secured to him by 18 U.S.C. §245(b)(1)(E).

  5          652.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  6   receiving federal financial assistance, by the "placement services for program

  7   completers," CIP Code 51.2101, and 20 U.S.C. §1087e (h) Federal loan discharge, has

  8   been expressly secured to him by 20 U.S.C. §1087e (h).

  9          653.    Navient and DOE specifically chose the information "placement services

 10   for program completers" and CIP code 51.2101, in order to influence Dr. Abazari and

 11   other students selection of federal loans over other loan providers.

 12          654.    Navient and DOE intended and willingly defrauded Dr. Abazari and other

 13   students by providing material support, in the form of federal loans, and non-

 14   enforcement, to RFUMS and other colleges in support of a rigging of a shortage of

 15   residencies, where RFUMS acted to increase enrollments:

      Time of Enrollment                             Total RFUMS Fall Podiatry Enrollment

      2001                                           248

      2002                                           264

      2003                                           263

      2004                                           298

      2005                                           305

      2006                                           328

      2007                                           356




                                                 321
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 22 of 58 Page ID #:322



      2008                                          359

      2009                                          380

      2010                                          387

  1

  2          655.     Navient and DOE intended and willingly defrauded Dr. Abazari and other

  3   students by providing material support, in the form of federal loans, and non-

  4   enforcement, RFUMS and other colleges rigging a shortage of residencies, where

  5   Podiatry enrollments markedly increased from 475,from pre-APMA Workforce study

  6   levels, to 687,for post-Workforce study levels:

      Podiatry Year                                 Total Enrollment Number At Colleges

      2000-2001                                     475

      2006-2007                                     647

      2007-2008                                     666

      2008-2009                                     626

      2009-2010                                     687

  7

  8          656.     Navient and DOE intended and willingly defrauded Dr. Abazari and other

  9   students by providing material support, in the form of federal loans, and non-

 10   enforcement, RFUMS and other colleges rigging a shortage of residencies, where at the

 11   time of Dr. Abazari's enrollment in 2009, the podiatry colleges enrolled 687 students into

 12   the podiatry colleges when only 496 residency positions were available or in existence.

 13          657.     Navient and DOE intended and willingly defrauded Dr. Abazari and other

 14   students by providing material support, in the form of federal loans, and non-



                                                 322
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 23 of 58 Page ID #:323



  1   enforcement, to RFUMS and other colleges in support of a rigging of a shortage of

  2   residencies, where the APMA admits "[t]here are currently enough slots for students who

  3   are graduating from schools of podiatric medicine" in response to a question regarding

  4   the "availability of podiatric residencies" being an "issue":

      D. Is the availability of podiatric residencies an issue?
      A. There are currently enough slots for students who are graduating from schools of podiatric
      medicine. There are fewer applicants to the colleges, which may be reflected later on. Surpluses in
      residency positions may exist in the future as fewer students attend the colleges.(See "In the News,"
      p. 14).
  5

  6                                        CAUSE OF ACTION 16:

  7              (RICO 18 U.S.C. ~1962(c)—APMA,RFUMS,Navient and DOE)

  8           658.     Dr. Abazari repeats and realleges each and every allegation contained in

  9   paragraphs 1 through 657 as if fully set forth herein.

 10           659.     Navient, APMA,RFUMS and DOE formed a union, association or group

 11   for the purpose of a joint venture to induce Dr. Abazari into federal loan obligations,

 12   without the specified means or "capab[ility] of servicing [his] loan debt" through the

 13   benefits and service of "placement services for program completers," and CIP code

 14   51.2101.

 15          660.      Navient, Department of Education, RFUMS, APMA,operated the

 16   enterprise as a joint venture—to induce Dr. Abazari into federal loan obligations, without

 17   the specified means or "capab[ility] of servicing [his] loan debt"—like a manager

 18   managed liability Corporation (LLC).

 19          661.      Navient, Department of Education, RFUMS,APMA ongoing and

 20   continuing relationship, where the DOE and Navient would bill Dr. Abazari for extra

 21   payments—now $110,174.09—above and beyond the average debt of $162,660

 22   represented to "Incoming Podiatry Students" for RFUMS Podiatry program, in exchange


                                                        323
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 24 of 58 Page ID #:324



  1    for RFUMS being granted the ability to skirt 20 U.S.C. §1085a(2)(A)-(B), and continue

  2    to profit from the William D. Ford loan program participation, through misrepresenting

  3    or concealing its actual cohort default rates, in reporting students as "deferment" and

  4   "forbearance" pursuant to 20 USC §1087bb (g)(E)(IV).

  5           662.        Navient, Department of Education, RFUMS,APMA ongoing a:.d

  6    continuing relationship, where the APMA in conjunction with RFUMS,created and

  7    adopted a new residency system which required "fewer case number requirements in the

  8    new model as opposed to the old model," to generate more residency positions so that

  9    they could hide the number of graduates left unplaced by the rigged shortage of

 10   residencies:

               ee~n ,~~r~e
               Pths vs tAhASR pro~,~a++rss


               F3e3~ at1-
               t aria st"tli ge2tinc~ scs[rmte quest~cnt3 aGcsui a9~ Peside~9'Fy~s. Rettternb~r P~aE lh~ °PMS" z ed EPMS2~ tx P'MS36~ is 1tfE oEd rtaod~i, itre
               PMSA (Pta4SR ter RtviS#~tf3RA) ~ t~ a~ta moclei. AB[ prs~rarats wiii have cc~martet3 Eo the new rrscz~! ~y .fuly t, 2mi9. Mass PP~S24 prt~#r
               w~l t~rvert tv P~i48A prs r&ms. Neat~y al€ PMS3& g~ros~r&rtts will eonve~t cts th8 PA43i~1RRA (car PMSR e~iih GEf3T3 P~~9rarrt3. Tt~ anly
               r ~e~art~ t~Tw~sen a PEAS 36 and a PMSR vrith ElRR is a Char~~ge #n tPte me~icit~ aa~ t~tneehanic~s eequrrem~rtts, as vre31 as 53~c}ht~r tew~r
               case nursth~r requbrarner~ts in dhe neav delas                    ' tt~ the e~ktl mc~fel.
               het me k~uw ii you trove sny ques[ums.
               Qr. Jatrat4.
 11

 12           663.        Navient, Department of Education, RFUMS,and APMA divided the work

 13   in the operation of the enterprise —inducing Dr. Abazari into federal loan obligations,

 14   without the specified means or "capab[ility] of servicing [his] loan debt"—where the

 15   Department of Education serves as manager and Federal compliance officer, and

 16   Financer; APMA serves as manager of department of marketing and recruiting; Navient

 17   is manager of billing and accounting; and RFUMS is manager of facility operations.

 18           664.       The APMA knowingly and willingly participated in inducing Dr. Abazari

 19   into federal loan obligations, without the specified means or "capab[ility] of servicing

 20   [his] loan debt, in admitting there needed to be "enough slots for students who are


                                                                        324
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 25 of 58 Page ID #:325



      graduating from schools of podiatric medicine" for the "availability of podiatric

  2   residencies" to not be an "issue":

       D. Is the availability of podiatric residencies an issue?
       A. There are currently enough slots for students who are graduating from schools of podiatric
       medicine. There are fewer applicants to the colleges, which may be reflected later on. Surpluses in
       residency positions may exist in the future as fewer students attend the colleges.(See "In the News,"
       p. 14).
  3

  4            665.            The APMA knowingly and willingly participated as marketing manager in

  5   an enterprise—inducing Dr. Abazari into federal loan obligations, without the specified

  6   means or "capab[ility] of servicing [his] loan debt—where as a result of a "expected

  7   shortfall" in "number of available residency positions," the APMA,in conjunction with

  8   RFiJMS, directs contacts to Dr. Abazari and other students via surveys, to collect student

  9   information regarding the "expected shortfall" in "number of available residency

 10   positions" for the Residency Balance Committee:

                APMSk
                < SGRtJC~Ot~                     ,,
                 Surver~+ cxt POGtiBlric fig > d8tscy+ i~eve(ts¢staent


                     w4~ ztst2 ar~tb ~r3:

                I~         aT~e .4A~~R~ csastaK3 as asf      c ~issr^s~ttee on ~ala~e Cr ,;~tAxs arsC ~ssa~3~acg ~os't~~s {~e'~                C~mAzse3tai ~ha~szaR anal recrm^               scratrag€as ac
                fl~bSik~'IS~;'!I[E ~!# ~M'rs.~J+'1 $'1Lf)-`~1"L`i ~%~iStfa'~AO Q14S3~tYffi X33 SdGl1(~t$(}33d~:.~     iSf'iC i710'~tC31 S'Vt$$Z1G. "f hbS    ~1iCfEf~S ~ CXt~~." LY iY~ $S:'~A~SS'S ~fS7YP9 RA~i~°AS
                C~4~3?5.. ~,€~37At7        44i:NF°fati.R~ 7~Pl~a~b, 3"iPR~., +4~!~'Yf}i."e~ .i°#S. 'TS,. J4~f^"si'. ~E.',,&.ai'S, ~;i":'S~ $:50 Ag`nf'Xt~1Py2. TPA40 C£1't3EPY'Y46~! (6~dJ~9Shf 43#~!93@!l #~ L~°k2P~
                tR t1P+ tl~1 `e'~R ~wi~Q€ISYyt+~¢'St ~ ~E CD't~4~y.~S4E'iS3Y6 St:$Dk9~;ifA 1 C&             Q ~R{k'@~C.'° t0 "1'~:~fY3e~y i3aYvaE3~SRS~YIL."

                ~~t3 i~ L"~S C?s~t~ tP&w &C934Hk fihe 14AG"'F'iA! RH.f 5C?9841G-.kK1 S     Rg Ot'e C7C{.t~! 35L .'^~£gs#€S9":~2tiv@6 ~'3!?'''"~ G'kn<Of:Si~ s~ic4ifitm~ 91~3.Ai28t        h2u9 ~9~!t if~Ef2~F1 tf~
                  t togsi~rar araC c~€~sa r~trmr rc r9so~t a'ae raw ~ ,as~e.r~~ attry sa^t~ tt            ss~sa~ i~ rrro~a ar~.ia,~;s.>,:t.~o ~ -~ ~a~ tt~ mai~st~~tru~ tt €~ om^ry ~vr~€ tRosrtit        so
                ~radt~;at~s Bch yas~~,
                                                                                                                                                                    . ..     a ;9Lut.~:J




                     '
                     :_A

 11

 12           666.            The APMA knowingly and willingly participated as marketing manager in

 13   an enterprise—inducing Dr. Abazari into federal loan obligations, without the specified

 14   means or "capab[ility] of servicing [his] loan debt—where as a result of a "expected

 15   shortfall" in "number of available residency positions," the APMA,in conjunction with




                                                                                            325
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 26 of 58 Page ID #:326



  1   RFUMS, directs contacts to Dr. Abazari and other students via surveys, to collect student

  2   information regarding the "expected shortfall" in "number of available residency

  3   positions" for the Residency Balance Committee:

       a sa                                                                                                                                       ~.          __ __.~          w,,.=
                                          ~~
       • ~e~~ ~: R            gay s~,          e~~~~s rye

      ~~`M 2~3 A2874x7 2CR'# 3~

       ~ssr t4+asa tit nave s+au ac~+rs ~s ~ama~y, p~sss~:c~npbte rte   Kra    swn~g ~ata~ w~ wa~:sa ~s~a at ~as~ 2t2 mmr~r e~psbra                      ~ ~uF errs   1~ tn~




  4

  5                667.           The APMA knowingly and willingly directs "recruitment projects" for

  6   RFLTMS, as part of its marketing and recruitment in inducing students like Dr. Abazari

  7   into federal loan obligations, without the specified means or "capab[ility] of servicing

  8   [his] loan debt" through the benefits and service of "placement services for program

  9   completers," and CIP code 51.2101:

                    nantaassset ~                                                                                          :~«r:,:<^.z::,r: r=:r ~:,~:
                    Your alma maz~v.E

                    Atin: APMA Members

                    Yesterdayr, yoei may Rave received the email below. Tha is a 1~Wmate APMA email Urttortunateiy, the ema'sl adaress that
                    yov wsre asked eo respontf zo was nat operatlagyester6ay. I am p%uvr~i"sng you vrrtR a Iink to re3pnnd aY
                   ;1p_tzf~;3 xir.3~e~pm~r~. Yotl can Vie this io pravFde ua arith the irtlormatibn rcquestMl.

                    '~CSd~/laYS C77d37i~:
                    1rz updoting aurAPMR records, we hove Holed ttrat your undergraduate mflege information is nni listed. We are strsd±ng
                    ahts emvl/ to recbJy that Would you be su iYind as to respond to this emait end give us your college Home and the year of
                    yo~ergro~fvailon7 We hope to he ab.~e m work svtth this lnJamaHoA farmarkecimg and sCudent rerrueue~ent projects now
                    nrtd ke thefutare. !f you gnat spes~c Ruestivns +egard3ng Mis request. AJeosrfeetfrre m send an emailYo tkrs wrr~
                    aefdrestproviderl. ThvnkyoaJoryau~Nroe.
                    AFlv1A

                    Once again,xf you care to respar~d(and we hope you will) yaa wn click on this link( m~.~,~s:cit~aoma,or~)to 6o so. We
                    apologize for any wnEusinn_ Thankyou.

                   Hatsy M. Hemisr                                                                         J~
                   AAaeketin^y d Career Devefopmenl Spec~alisi
                   hmezaa~ Paf;a~~ Medical Iissoc~ation
                   93~20W Georgeloron f2d.                                                                .d..~„   ,,.~.   ,
                                                                                                                           :.,_._...e.
                   9ettcesda, MQ 2R81b
                   8Dp-2T5~7782 ext. 280
                   3Q~-581.8284 {direct]
                   3D1.536-2752{faxy


 10




                                                                                        326
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 27 of 58 Page ID #:327



  1          668.           The United States Department of Education funds the operation to induce

  2   Dr. Abazari into federal loan obligations, without the specified means or "capab[ility] of

  3   servicing [his] loan debt" through the benefits and service of "placement services for

  4   program completers," and CIP code 51.2101, despite federal statutory mandates persuant

  5   to 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C.

  6   §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC

  7   § 1092(a)(1)(J), pursuant to 20 USC § 1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant

  8   to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20

  9   USC §1094(a)(7):


               ~fli ~Or t}1C C:'.;1.1N UC 1VC1'.~

                3M
                      '-'
              C iG          21     .'.


              t~~ f   kr    ~




 10                                                 ~.

 11          669.           The United States Department of Education funds the operation to induce

 12   Dr. Abazari into federal loan obligations, without the specified means or "capab[ility] of

 13   servicing [his] loan debt" through the benefits and service of "placement services for

 14   program completers," and CIP code 51.2101, despite federal statutory mandates persuant

 15   to 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C.

 16   §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC

 17   §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant

 18   to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20

 19   USC §1094(a)(7):




                                                         327
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 28 of 58 Page ID #:328




  1

  2          670.    On November 12, 2015, DOE was placed on Notice of Dr. Abazari's

  3   rights under 20 U.S.C. §1087e (h) to a Federal loan discharge for fraud, persuant to 20

  4   USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h);

  5   20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J),

  6   pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC

  7   §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC

  8   §1094(a)(7):




                                                328
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 29 of 58 Page ID #:329



       ARMIN ABAZARI--APPLICATION BORPOWEH"S DEFENSE TO REPAYMENT LOAN DI                                                                ~         ~~ ~'~~,
       SCHAR6E

               a~,~R cEEssm+.m,niw.,z«~~.~>                                                                                              r,a.,z, zoos ~:.r.~z v~o
               *o. r~,,,,w.a!ar.~3m x~::Fsu~w~x~.+fsea.yw~




       ry I cailE yl Wee: I ww:tl ~c n~U~iil i~~y lWpl~IWn f'or NortuM~a'S pe(ense I'^ pkyeymd'•t Uren Olbc::arga !o Va uniteC S:ut•5 Ll~wlnenr of Educe

        UMer ul AtI~:MJ f:~a5:
        11 ACPicatiar. Fm Bmro~~rer n Jetenar 1e RepaH,ein fox: L`ixcMr9e
        2)Sla!e Dw~.~nar.' NOTGE OF INi[YT antler Oath
       71 Sn:e IT_rumern. ~BME Buvii M:lw:]rrenUe!5. 2:43 u:: PufiaW Ouq~w^'lwliwrizaWr~
       4~fMw~ Dora~:nen;' IPF.0.5 ~M1n:i rl?vix `I'Iaccmrn+5~n'iccx fir. PruRrxm l'ixn~iercn"'.Qi)v._G IS
        ~l S~I~rzll Crtllege-f10+.2INW Viex;~~nk~ Fai>e ~rv1 Dec.V~i~-c
        e)Lr.:~T d. Alin: Tilucl~mn~ from ('C~Tli ~l'lL1%CI'\1L
       ".~ Men e.R~suli~~A Fro,iklini Piwl~~~ry l'nllege.`lmcy Parcicv I..I~F.vu~k ~m 13eFultnf Ameri.xii PaAia'vi. Med,c~l .\scr~
       81 AI'i14IRS 9Yl11(INti[- 'Ihia Pole:ra:lh}mv~uim(iavz\fnn:.• l':. DrfrniU.m..a~li:l•l nr~ani~atinn. xs n"('nllnv AA~iv.r FroE m(irarJ'
        v)A Picinra is wi~nli n ~iwnu~U w:xd<
           U7 Fini nnn~mfed C~myilaiin
           l)~Inl~~a~ Fnr0..i;r~nsider:Si~~ii ly.liii~r:~ Fm R~Iwaiine~
         12~ Oak-o:f:nm[Imeni
         i ;~ D.^,sec




          AFN![:Atiil!1 F'Oii 6~HHJWEIYS pEs~ySE TU f1iNYMENT LOM tNSC M114EtlmF
       ~: tU3t%i


       C A kq-0ad~a~YM%!
        p ^'

          ~ lf:i~dl Nuw OfP~a[i5?+w:a'~B~xe.lenlrvi Pr~t~u:IrfwubupzxW~gre4w4uns iHfiE.~M1


       ~ 9~ , 1DOtl~0u.:~c~+
       L'.: 'd 1 i'~;

              YMV.1~.M!
              i :.~F.

         ~ Nnc.,7.rm


         > poi ~,is.yr
       .~'
           ~;e


  1    rs; :ulP i3fO:




                    L2Akb'

                    2013-14.pdf
        C~'~        ~~9k6

                    2008-09 SCPM Vlew600k copypdi
         ~`: 'L MB

                    APMACPMECOTH memo.pd}
        "~'         S2kB

                    Nancy LobbyinB.pW
       }
       '             11kB

       -~           AbezflrlBriet (tlraggad).pd}
        ~ }•        13Mk1

        C
        E —~        Dagree.ptlf
        t.
         °.g."..~   189kE3

  2

  3                            671.           The DOE knowingly and willingly serves as manager and Federal

  4   compliance officer of the enterprise to induce Dr. Abazari into federal loan obligations,

  5   without the specified means or "capab[ility] of servicing [his] loan debt"—where the

  6   DOE, with knowledge and intent, directs the withholding of Dr. Abazari's right of

  7   discharge, pursuant to 20 U.S.C. §1087e (h), to further Dr. Abazari's debt burden by

  8   sitting on Dr. Abazari's rights 1 year and 7 months after being informed in November of

  9   2015:


                                                                                                                              329
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 30 of 58 Page ID #:330



         From:"U.S. Department of Education" <~r•:s•~•Iv~r~tu `eriU~-•~ ::~
         Date: June 19, 2017 at 11:05:35 AM PDT
         To: ~:~^:~sF,s a:~:SYa:caco^-,
         Subject: Borrower Defense Claim Status Update




                                                        A n 4~FI€:E cI' P~~ t . S, GE~'s~F.Th~E~kT ea EC>I.CkTiuN




                                               Dear Armin,

                                               This email is being sent to update you on the current status of your claim for
                                               borrower defense to repayment. We are continuing to evaluate your claim but
                                               have not yet made a decision if the claim will be approved. Once a decision
                                               has been made on your claim, you will be notified of the decision. If it is
                                               determined that additional information is needed, we will reach out to request
                                               that information from you then.

                                               If you have chosen to have your loans placed on forbearance or stop collection
                                               activity while your claim is reviewed, we will continue to notify your servicer to
                                               extend that status until your claim has been decided.


                                               Sincerely,

                                               U.S. Department of Education


                                                                                Connect with us:

                                                                                              YaU'
                                                                                      a
  1

  2                672.           As admitted to by Navient, through its communication with Dr. Abazari

  3    on August 7, 2014, Sallie Mae formed Naivent and Navient became "[Dr. Abazari's]

  4    servicer of federal loans":

  ~~




                                                                                330
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 31 of 58 Page ID #:331




         S~allis ~'€~a~" — [)aap~rtmc~rst rsf Estucaiiiern Lean ~~ssvices is
         BB£3W ~ii5Y3b`.K7C':u — ~}£:~e"1f'@R?e:di# (Df ~C~#3C8C3e:3P1 ~..Ow'3 P3 ~CYidICIKAt.~.
         TM1::: pn_.e .~:..i~:c. S.~Il~c. ~.1.~c ~u::uii,e. two !.-.'~.n{:e:iinx...5a'~.lie O.A.a.~ ~ C Na~:it:~',:. Se<[+use of Iha 1 -
            u have: )wi:l ~e~o:n~~ .< Ncrien{ .~s±.irre: slarti.ia t~~:e ~a.....e~sl :r;su~x~ Y~•u~ Ie:u~~:a) ~~~~:i e~.~: ~ec.n.:
         >~'~l.

         Vta :~ N¢v3nnt?
         A:;.~.u~~ cur namn ie n5w. !fir mcvn U.an ~(i YSnr~ v:s bra:nfvl. nvriv»r antl lei :r -n5n manvpq~~sn:
          -          u, ne v~o~ ze.V~ce. ro, pare-.i io:~.s :              .i rw.af!mrsrr .,~ ecucau:.~ loan-. at u.:.ie~::.
                  _x.~r :o M1elO Yr..~ naviyul0li~.r f•atF. :o f_~arcl~alr>.~rrcy                     '~nIF Y~~: sa:crrx~fvlly
            a.3n         reQaY Y~^-~` loans, ixM1:cF. >ve':1 c~n[:r...~y to savics orn I..a w:(v~I~e'J~S. DaPa:b-wr.: of
         E.1u~:aticr.?

         4M3V. wial~:nJ to :i~u4e w~i~ r•e~:ti:lw~: ax naaY W> 4'^S=iUlc tu,yu:. A., 3 ie>~~:, ll•e~v '.viii N_~
          c <:I:u:f:]e (p:

               a:,.,,no~n,~u~,~ao~»nc ae~trSY~.:,4

            . Ta ms. ^a~il~~nr, n~.~ te~~s*!19 ~f yru= existing IoanS

         YYI..wt :~a caue+e eni.. Y
                Nor                       'i: y~ Ie ~ti`~~~   -                  :aHu, a.iJ ~e•~exy Y~•~~~ Ico:~s. jai:i:~ tlte~ ~ntt:c
           rl i~~Fu~.nnfiv~tl' o'.~'i~u~:~rc:a:w~eys usuu ~Sauk~~ieektP:a',T:•~i',           r . .1Ne.. ~~_e.


         If ycv'.c~ ~~:+'a~~.tiy ,:~::c4.~i.e-~ lu rri_~I•:c Fsge:~ui~~ r~.~ yuu~ !ua~.(s; ii.~y v:s~; fuu i~c~A eu Vv. 1(
         y'u~ re a.tn a ~uki:y F~miur:U. N:uaau ~'~vicw tn.~ infci~riutien tcsiuvr Fur x:~,»!n ~riurga~ tc i.~uka.


           Sf YOU ~:~rtanfiv pq~ Pt~:nc:i3%._.         f3Frn:e wt~ai ynu'If ~abcf P, de




           - ,.n~.., ~, gym:.,.,:,u:y ::~~. .:....n., .~~oae.,
           .                                                 :. ~~~ c~.>.,.., mmmwne.~ w;m :;.e ~:a:,,o N:~.~~nat. n:i cn,e.
           ~bY~n..nls:                                   inFwnv[un uen slaY':~~c ~:n.~~.


           CJ.i. neh~ile                                 Sf:.rlirta ~nis'~      ~~.~'ll maAo ?eYman.s. ........._.,e,..'f:J:.~.

                                                         8ur.k:~iu~i,. V'.~~              fu)'fcr lutu:c~ .~sc.


           A K~ersanai check                             lN'ri:e your cheG: c~: to Navie:~~.

  1

  2                   673.                  Navient knowingly and willingly serves as manager of billing and

  3   accounting, in an enterprise to induce Dr. Abazari into federal loan obligations, without

  4   the specified means or "capab[ilityJ of servicing [his] loan debt," by directing the billing

  5   of interest on Dr. Abazari's account, in disregard of Dr. Abazari's right to federal loan

  6   discharge pursuant to 20 U.S.C. §1087e (h)for fraud, despite statutory mandates pursuant

  7   to 20 USC § 1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C.

  8   §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC

  9   §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant

 10   to 20 USC § 1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20

 11   USC §1094(a)(7):

 12                  Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 13                  Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 14                  Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 15                  Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 16                  Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.



                                                                                                                                  331
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 32 of 58 Page ID #:332



  1                        674.                   DOE and Navient knowingly and willingly serve as managers in an

  2   enterprise to induce Dr. Abazari into federal loan obligations, without the specified

  3   means or "capab[ility] of servicing [his] loan debt," by forcing Dr. Abazari to actually

  4   acquire $272, 834.09 in combined subsidized and unsubsidized federal loan debt,

  5   $97,502.09 above and beyond the expected combined subsidized and unsubsidized

  6   "[1]oan limits" of $175,332 represented by RFUMS upon entering.

  7                        675.                   Navient serves as manager of billing and accounting, in an enterprise to

  8   induce Dr. Abazari into federal loan obligations, without the specified means or

  9   "capab[ilityJ of servicing [his] loan debt," by directing the concealment of records in

 10   order to further obstruct Dr. Abazari's investigation into and of his right to federal loan

 11   discharge pursuant to 20 U.S.C. §1087e (h):


          NAVlmP~T =._ . , ~,a


           Corcupontl~nc~ Summery

           Oxumen4 We S~n~ ro You provides access to rortespontlence Thai mn~ains nan-puElic, personal inlorma~ian (NPI data) which waz
           ~ewn~ly ~efe~enceE in an email to Vou. These tlocumenls will be available on4ne al Ibis websile for 12 monlM1s.

           Docunrnh Yau Send to Ila provides arses to any correspontlence you or your cosigner may have provitlatl ~o Natianl lhM Eoes
           99} contain non-public, personal inlormalion (NPI tlala) such as a Driver's License or Sodal Secunry cartl for swreone other Ilan
           yourseX. Vou can view Ihasa Eocumenls online al this websne for]tlays.

           II you woultl Ida to slain a perm3nenl copy of a tlocumenl, n shoNE be savaC to your computer. Tha Jocurrenls Ilslatl below are in
           Ntlobe Reatle~ lomu~. II you wish to ~riew the corresponEence and have not akeatly inatelletl AtloLe Reader, Dlease install n firs. A
           hee copy of Atlobe Deader is available for tlownloatl a~ M1'in~ n~ atlnF.e corr •paJer!oil~arversicrvs;. ll you have any questions or it you
           woultl like us to mail you copies of any of these tlocumenls, please conlacl us al (800 J22-1]00.




           DATE          MRIL SUBJECT                CONRESVONDENCE
                       New dotaimenl heady to         TM1e Cuslwrer Ad~ocale Unil ~ecervetl your           '~R~F       II.1.. .
           22-Feb-2019 view.                         inquiry
                       ~wtlocumem reatly ~a           Tha CuslomerAMocale llnn received yrour                 ~~'. . i~ 1„
           O6-Feb~20t9 new.
                                                     m9ui~Y
          Z2-Jam2015 Change in Loan Terris            Change in Ter~Lener                                     ~t~f     i~.f.,

                      dal Youneetlto Mow              PaY~nl SchaCule Oplion5                                 X94      IMF; .     HR.1L
           20Jan-2019 eGON your repaymem

           20Jan-2019 Change in Loan Terms            Change in Ter~Leher                                     ~li~     Il ti

                          tlocumenl Meetly to                                                                 N.~~..   'lqi;
           10-Jan-2019 h~.                            We?fie ~eseartlim9 Your request

                         New Coamenl reatly to        TM1e Cuslortrer AMocale Un'n receivetl your             F;~~     ~~,~r
           10-Jan-2019                               inquiry
                      dour Inlarast Slalemenl is your semi-annual inleresl slalemenl                          RlF      IA~i;      HTM4.
           0~-Dar2018 Avatlable                                                                                                    --.-..
                       °uanerry imeresi               vouruuaneny iomeara~~s~a~amemsavaaanie                 f+~r      u.~o       HrMC
           oz~un-zoie Slalemanl Available                                                                                          ....
                       ~uaMe~ly ln~eresl              puarlerly lnlaresl Slalemenl                            li)f     IA1~       H~NL
           03-Apt-2018
                       Slalemenl Available
                       New document Sealy to          q~~nisl~alive FONea~ance Prowssetl                      RJF      IlAI~
           20-Mar-2018
                       oune~y in~aresi                dour quarterly loNPaan~slatemanl 's available           FfIF     iM~~       Ni~.1L
           0]-Mar-2018 Siatemenl Available




                    ~
                    'nno~o u: I u"re,~„a or{~s                 c? a~ov~ a9~von,vd~e~y ', d~pc si ~a~a vou~~aa d co~e~~ us
                                                      C9Ateessibilirycl, VAbout Our Ade; C-15ite Map




           ~5l_~t31~t3 Me~iant So~u[i~nu,.LC. A!I :ia::a resa«~ed. Na4ie~~ a:~u U.e Ne~ee~!I~~o ere[he wrvi::e merxs c~ Naxie~! colu~wris. LLB'.
       ke.ie.:: Ccr, atiun a.i~ Its s~Ebidier:e=, ii:cl_din~ Navie:+: ~'~IUNonx- LLC, are :tut zee~~scru~ by u~ agsrc~ies of;l:e Jrv?eil Sutus ~f A~~wres.


 12


                                                                                                                                       332
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 33 of 58 Page ID #:333



  1          676.    RFUMS knowingly and willingly serve as manager of facility operations,

  2   in an enterprise to induce Dr. Abazari into federal loan obligations, without the specified

  3   means or "capab[ility] of servicing [his] loan debt," by directing false representations to

  4   students in regards to a "100°Io of graduates will be placed in a CPME approved

  5   residency program," to reflect that RFUMS will provide "placement services for program

  6   completers," and CIP Code 51.2101 for federal funds, through 16 of its faculty members,

  7   on at least 6 separate occasions, by express statements, and where RFUMS additionally

  8   funded residencies in course of ordinary business.

  9          677.    RFUMS knowingly and willingly serve as manager of facility operations,

 10   in an enterprise to induce Dr. Abazari into federal loan obligations, without the specified

 11   means or "capab[ility] of servicing [his] loan debt," by directing Class Officers to lull

 12   students such as Dr. Abazari into a false sense of security by directing them to ""TRUST

 13   THE SYSTEM,TRUST YOUR FACULTY"(capital letters emphasizing screaming) and

 14   "[faculty] will not mislead us"("mislead" emphasizing use of legal term of art "mislead")

 15   and "when someone tells you to do something, simply do it."

 16          678.    Navient, APMA,RFUMS and DOE knowingly and willingly formed a

 17   union, association or group for the purpose of a joint venture—to induce Dr. Abazari into

 18   federal loan obligations, without the specified means or "capab[ility] of servicing [his]

 19   loan debt" through the benefits and service of "placement services for program

 20   completers," and CIP code 51.2101—where the DOE and Navient would bill Dr. Abazari

 21   for extra payments—now $110,174.09—above and beyond the average debt of $162,660

 22   represented to "Incoming Podiatry Students" for RFUMS Podiatry program, in exchange

 23   for RFUMS being granted the ability to skirt 20 U.S.C. §1085a(2)(A)-(B), and continue




                                                  333
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 34 of 58 Page ID #:334



  1   to profit from the William D. Ford loan program participation, through misrepresenting

  2   or concealing its actual cohort default rates, in reporting students as "deferment" and

  3   "forbearance" pursuant to 20 USC §1087bb (g)(E)(IV).

  4           679.       Navient, APMA,RFLJMS and DOE knowingly and willingly formed a

  5   union, association or group for the purpose of a joint venture—to induce Dr. Abazari into

  6   federal loan obligations, without the specified means or "capab[ility] of servicing [his]

  7   loan debt" through the benefits and service of "placement services for program

  8   completers," and CIP code 51.2101—where,the APMA in conjunction with RFiJMS,

  9   directed the creation of a new residency system which required "fewer case number

 10   requirements in the new model as opposed to the old model," to generate more residency

 11   positions so that they could hide the number of graduates left unplaced by the rigged

 12   shortage of residencies:

               Beth Jarrett




              Fleldm aH-
              t      5ti~ g~tTitig some qusSticerG+~ but ~tRe tesid~sttCY ~YR~• i~e~tt~t  r it~~t itte "fT~S" s'~sde~(Pt.AS24 ar ~PdS36~ i5 the da d mc~ai. TYEe
              PFA3fl[PN~SR tsr P6viSRlf3F3A~ 5~ the t        model. AN pror~tam~ wi=1 h8v~e c~eve §~ tEta new mfoLC~4 Cry ,luly t, 2(713, tit P41ES24 prr~~ra~s
                 € t'~s3~ert to PRfiSR pr rams. NeBrTy ai€ PMS~ i~~9rams wi[( c~na~~9 S~ the PMSf~1RRA {tx PNISR evith GERT} p~o9r8exte5. TCse attly
              d~fl8rer~ tastwsen ~ PEJiS 3S and s PNESR ~rriih ~iAR is a charge in fhe mecic rae and ~iameehanscs r             rem ts, as vareit as sl~ghtl~ tsar
              case rsurnCer requ~remB~ts in the rea rrroc9ei as crpGosed'tt~ 9he rid r.      1.
              het rsfe kruxw i[ yD[a have eny quest[;ns.
              D~. Jarrett
 13

 14          680.        The enterprise has entered into operations on or around 2008 and remains

 15   currently in operation.

 16          681.        The enterprise has and continues to charge and acquire benefits from Dr.

 17   Abazari's loan interests that are accruing and compounding.

 18          682.        Without any one link in the enterprise —inducing Dr. Abazari into federal

 19   loan obligations, without the specified means or "capab[ility] of servicing [his] loan

 20   debt"—performed by Navient, Department of Education, RFLTMS, APMA,in divided


                                                                        334
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 35 of 58 Page ID #:335



  1   operations, the enterprise could not function to direct and reach its purpose, beyond the

  2   State of Illinois's borders, across five States, into the State of California, to victimize Dr.

      Abazari, as a resident of the State of California:

        Armin Ahazari-Monday Interview Barry University                                                                                                   arminabazari~ya...!Sent


                Armin AAazari <armina6azariF.3yahoo.com>                                                                                                 Nov 29,2008 at 9:34 PM
                To: Rodriguez,.Arny E <AERodriguez4almail.berry.edu>


        Good Evening Mr. Marc Weiner,

        appreciate the irrterview invite that Barry has oNered me. I recieved acceptances trom both Chicago and Philidelphia Pod schools but I was stilt very intersted in visiting
       Barry's School of Podiatric Medicine and Surgery. UnfortunaiHy however I cannot afford to travN outside of Califvmia at this time due to financial hintlings. I am certain
       that Barry provitles a quality education for its students and I am sadened that 1 cannot make the tnp, 1 appreciate your time and consideration.

        Best,
        Armin Abazari
  4

  5                 683.          Without any one link in the enterprise —inducing Dr. Abazari into federal

  6   loan obligations, without the specified means or "capab[ility] of servicing [his] loan

  7   debY'—performed by Navient, Department of Education, RFLJMS, APMA,in divided

  8   operations, the enterprise could not function to direct and reach its purpose, beyond the

  9   State of Illinois's borders, across five States, into the State of California, to victimize Dr.

 10   Abazari, as a resident of the State of California:
                 From: "Meinherdt, Mantly" <Mandy.Meinhartll(~rosalindfranklin.edu>
                 To: Armin Abazarl <arminabazarl(~yehoo.com~
                 Cc:'young, KimbeAy J." ~KimbeNy.Voung~rosalindfranklin.edu~
                 Sent: Mandey, November 24, 2008 8:16 AM
                 SubJact: RE: Armin Abazari-Scholl inquiry(Hello Mandy)

                 I-Ii Acmin,

                I am happy to eatrnd your due date for Scholl College. If youe interview at CSPM is on 12-5, why don't you let us Iwow by the end of the
                following week -December 12, 2008. If you have any quesflons between now and theq please let me know.

                As for your scholazship, all decisions made by the Scholarship Committee are Hnal. We believe Scholl College offers the best educational
                expeciencc available to podiatry srudents and provide outstanding services to help you manage your debt after gxaduadon. Ias[ yeaz, Scholl
                College had a 0% default care for student loans and our 10-yeaz averege is 0.3%. This is well below the national average of appronimatdy 4-
                5% for medical school stud~rs. Scholl offers the lazgest scholazship program of all podiatric medical colleges. Last yeu we awarded in
                excess of $600,000 for studenu in chew 2nd,3rd and 4th yeazs of study with us.

                Please let me know iF you have any othcz quesdonsl
                Best,
                 Ma°dy
 11

 12                 684.          Navient, RFUMS,DOE,and APMA conducted the union, group,

 13   association and joint venture, for the common purpose of inducing Dr. Abazari into

 14   federal loan obligations, without the specified means or "capab[ility] of servicing [his]

 15   loan debt," through a series and arrangement of criminal acts defined by statute, in




                                                                                         335
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 36 of 58 Page ID #:336



  1   violations of or attempted violations of 18 U.S.C. §1341, performed by Navient and

  2   DOE,and in violations of or attempted violations of 18 U.S.C. §1341 performed by

  3   APMA and RFUMS, despite statutory mandates: 20 USC §1094(a)(1); 20 USC

  4   §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M),

  5   pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC

  6   §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(u), pursuant to 20 USC §1094(a)(7); 20 USC

  7   §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  8          685.    Navient and DOE are financially benefiting from the unlawful agreement

  9   in extracting additional payments—in the amount of $110,174.09—above and beyond the

 10   average debt of $162,660 represented to "Incoming Podiatry Students" for RFUMS

 11   Podiatry program.

 12          686.    RFUMS is financially benefiting from the unlawful agreement in being

 13   allowed to evade accountability for victimizing countless students, while still remaining

 14   eligible to participate in the William D. Ford Direct loan program pursuant to 1085(a)(1),

 15   to victimize even more students.

 16          687.    The violations of or attempted violations of 18 U.S.C. §1341, performed

 17   by Navient and DOE,and in violations of or attempted violations of 18 U.S.C. §1341

 18   performed by APMA and RFUMS, all have resulted in Dr. Abazari accruing federal loan

 19   debt—now $110,174.09—above and beyond the average debt of $162,660 represented to

 20   "Incoming Podiatry Students" for RFUMS Podiatry program.

 21          688.   The violations of or attempted violations of 18 U.S.C. §1341, performed

 22   by Navient and DOE,and in violations of or attempted violations of 18 U.S.C. §1341

 23   performed by APMA and RFUMS,all have resulted in physiological harm, and to




                                                 336
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 37 of 58 Page ID #:337



  1   overpower Dr. Abazari objections, using force and inducing emotional submission—

  2   through a psychological state of learned helplessness:




                                                          ~. .
  3                                                ~.

  4                689.             The enterprise's activities directly affect interstate commerce by draining

  5   the National Treasury of funds and contributing to a ballooning national student loan

  6   debt.

  7                690.             As noted by a screen shot of the report by the Board of Governors of the

      Federal Reserve System, student loans debt has a direct effect on the national economy:
      ~~ Billions of 20t5 Dollars
                      A:tiiai
                      Co~mterfac[ual path
      120


      100


      80


      60                                _ _


      40


      20



  9      1990        1995       2000        2005   2070      2015




 10                                                       CAUSE OF ACTION 17:

 11                                  (CONSPIRACY TO VIOLATE 18 U.S.C. ~1962(c):

 12   18 U.S.C. §1962(d) and 42 U.S.C. X1985(3)—APMA,RFUMS,NAVIENT and DOE)

 13                691.         Dr. Abazari repeats and realleges each and every allegation contained in

 14   paragraphs 1 through 690 as if fully set forth herein.




                                                                    337
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 38 of 58 Page ID #:338



  1          692.    Navient, RFUMS,DOE, and APMA formed an agreement, on or around

  2   2008, to conduct a union, group, association or joint venture, for the common purpose of

  3   inducing Dr. Abazari into federal loan obligations, without the specified means or

  4   "capab[ility] of servicing [his] loan debt," through a series and arrangement of criminal

  5   acts defined by statute, in violations of or attempted violations of 18 U.S.C. §1341,

  6   performed by Navient and DOE,and in violations of or attempted violations of 18 U.S.C.

  7   §1341 performed by APMA and RFUMS.

  8          693.    Navient, Department of Education, RFUMS, and APMA divided the work

  9   in the operation of the enterprise —inducing Dr. Abazari into federal loan obligations,

 10   without the specified means or "capab[ility] of servicing [his] loan debt"—where the

 11   Department of Education serves as manager and Federal compliance officer, and

 12   Financer; APMA serves as manager of department of marketing and recruiting; Navient

 13   is manager of billing and accounting; and RFUMS is manager of facility operations.

 14          694.    The APMA joined and intended to participate in the agreement to form an

 15   enterprise with a common purpose—inducing Dr. Abazari into federal loan obligations,

 16   without the specified means or "capab[ility] of servicing [his] loan debt—where as a

 17   result of a "expected shortfall" in "number of available residency positions," the APMA,

 18   in conjunction with RFUMS, directs contacts to Dr. Abazari and other students via

 19   surveys, to collect student information regarding the "expected shortfall" in "number of

 20   available residency positions" for the Residency Balance Committee.

 21          695.   The APMA joined and intended to participate in the agreement to form an

 22   enterprise with a common purpose—inducing Dr. Abazari into federal loan obligations,

 23   without the specified means or "capab[ility] of servicing [his] loan debt—where it




                                                 338
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 39 of 58 Page ID #:339



  1   knowingly and willingly directs "recruitment projects" for RFUMS,as part of its

  2   marketing and recruitment.

  3          696.    As noted by this only screenshot, the APMA participated in the agreement

  4   to form an enterprise with a common purpose—inducing Dr. Abazari into federal loan

  5   obligations, without the specified means or "capab[ility] of servicing [his] loan debt—

  6   where the APMA created "a blog by APMA Executive Director and CEO Glenn B.

  7   Gastwirth, DPM" to specifically lull students into false sense of security in making the

  8   statement:




 16   statement:

 17         "APMA recognizes the potential severity of this situation in the
 18         short term, although we are uncertain that there would be residency


                                                 339
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 40 of 58 Page ID #:340



  1           position shortages for 2013 graduates....As I'm sure you are aware,
  2           the council has frozen class sizes at all the accredited colleges of
  3           podiatric medicine."
  4
  5          698.    The APMA participated in the agreement to form an enterprise with a

  6   common purpose—inducing Dr. Abazari into federal loan obligations, without the

  7   specified means or "capab[ility] of servicing [his] loan debt—where it deletes the "blog

  8   by APMA Executive Director and CEO Glenn B. Gastwirth, DPM" where it specifically

  9   lulled students into false sense of security:

 10          "A classmate of mine commented on a blog of the
 11          APMA's Dr. Gastwirth in 2011 —voicing concerns
 12          about a residency shortage and the disconnect
 13          between the colleges, the APMA and the CPME
 14          concerning the large numbers of students
 15          matriculating. My colleague expressed fears of
 16          there being as many as 100 too few residency spots
 17          by 2013 (incredibly prophetic as time would show),
 18          to which Dr. Gastwirth replied that it was unknown
 19          whether there would be any shortage of residency
 20          spots for the class of 2013. This thread has since
 21          been removed from the APMA website."
 22
 23          699.    The DOE joined and intended to participate in the agreement to form an

 24   enterprise with a common purpose—inducing Dr. Abazari into federal loan obligations,

 25   without the specified means or "capab[ility] of servicing [his] loan debt—where,despite

 26   being placed on Notice of Dr. Abazari's rights under 20 U.S.C. §1087e (h) to a Federal

 27   loan discharge for fraud on November 12, 2015, the DOE directs the withholding of Dr.

 28   Abazari's right of discharge, pursuant to 20 U.S.C. §1087e (h), to further Dr. Abazari's

 29   debt burden by sitting on Dr. Abazari's rights 1 year and 7 months after a borrow defense

 30   application was filed:




                                                      340
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 41 of 58 Page ID #:341



        ARMlN ABAZAitt--APPLICATION BORROWER"S DEFENSE TD REPAYMENT LQAN DI                                                          a~:-mma~ariaye...,5em
       SCHARQE

              army an~src.:anmuessnx~',noo.~m>                                                                                       wo. iz. zai s a~ a::a vu
              To'f~iNM~rraw~n.4Snr..9cr ~F5ACMa~alprreDl.oev



       Tp Wiwm It May Concmi,



       1!1 rnW0 aleaw. I woultl to snit my 4pplication Fm Eortavns's Defanw To Fepa~~mont Loma Di•,charge tc Ma L1nfiaG Stat¢s Deparimenl of Etlucriio~

       Ortlxr of Atinc~l Films:
       ij AppAcatiw Fur Borower's DNa~uz To Repayrne~l lean D'aciar~e
       .'j5~ Dowmmt NOTICE OF INTEKT uMer Det~
       3)SiaM DocummT IBHE Board AMlen Decembbv 4, 20G3 on W Aahy ~eg!ea AutMnEatlon
       6 Fetleral Docwnent IGEDS chttke4 T~r~ "Nlacem.n[ Snvices frt 1'rog2m CompleL:~s'"?Mlb-201J
       >? Sholl Gdlcgt 2005-?009 \'icvvlrcwk: rely anA De:cFti~e
       11 [.ettc~~ to :1lnn Tinklc~nwn Gmn COTII~APMA;CI'ML
       ~)llvn of Rosalind Frcnklin'_~ Padiairy Colleg.. ~ww+- Pei~..iey Lobb)'uu~ on li.~lulCoi Ainericnn Pndietric AfcAi.xl ~ls~wiaonn
       8J APM.4 IR3 ~0 F'OR~1"l'hi,. Pntincal ingvni~alion Gsr. kiuney'fu Def~ndana, u501(c) orEamYA~ion. s; a "College Adcisur Pmgrom (imn['
       9)aryctUre i> worth a Ihuu5:N11 u'or11x
        101 Furot Arneniid GnnpLiim
        i I j Mntian Far R.cunsiAcca;ion IPclition (er Achearingi
        i.l DJ4c of E'.malimtnt
        1?I Ilcgret

       Si~x.arrl,Y,
       lnnin ;\hareri


       19 Ftln     i~.9A98




              APRtkAt1DY ft1P'JOEHOWER'S ~EFENS[ RO REPAYMENT LQAN UISCHAPGE~Mcu
       .~..
          m   LOA F

               N OI.nMba!~YV~
              !Nk::

              S:iwll New Oparakig AM:ar Dc~ve~Grmiiirry hM+unY Fa'I:xiap+iMarrt Yis~itueens lBHE.pM
              ' >::f.

       '`~~ PLNB-C9.pd1
       I


       :~     ?094-:O PnI
              l.::rsl;


                 S:E:

              2Gt'e2Fdi

        `~
              20~.'3JM1
  1
      `.:J9kH

       j ~ 2019.14.Pdf
       k
       ~ ' '~ 229kb

       ^~5 9008-095CPM VIawbook eopy.pol
       Z ~ ZM&

        ~x APMACPMECOTH mamo.ptlf
       i~i :~~kfl

       !—~ Nancy Lobbying.pW
       'g'j 4itk~3

       :fit AbezariBnaf (tl'apgotl~.ptlf
       `^': 13MtE

       ....~ Oagree.Ptlt
       ~~"' t(39ki3

  2

  3                     700.              The DOE joined and intended to participated in the agreement to form an

  4   enterprise with a common purpose—inducing Dr. Abazari into federal loan obligations,

  5   without the specified means or "capab[ility] of servicing [his] loan debt—where the DOE

  6   withholds Dr. Abazari's right of discharge, pursuant to 20 U.S.C. §1087e (h), to further

  7   Dr. Abazari's debt burden by sitting, despite statutotory mandates: 20 USC §1094(a)(1);

  8   20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC



                                                                                                              341
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 42 of 58 Page ID #:342



  1   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20

  2   USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20

  3   USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  4          701.    Navient joined and intended to participate in the agreement to form an

  5   enterprise with a common purpose—inducing Dr. Abazari into federal loan obligations,

  6   without the specified means or "capab[ility] of servicing [his] loan debt—where it

  7   directed the billing of interest on Dr. Abazari's account, in disregard of Dr. Abazari's

  8   right to federal loan discharge pursuant to 20 U.S.C. §1087e (h)for fraud, despite

  9   statutory mandates pursuant to 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C.

 10   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

 11   §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

 12   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

 13   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):

 14          Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 15          Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 16          Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 17          Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 18          Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 19

 20          702.    RFUMS joined and intended to participate in the agreement to form an

 21   enterprise with a common purpose—inducing Dr. Abazari into federal loan obligations,

 22   without the specified means or "capab[ility] of servicing [his] loan debt—where it

 23   directed false representations to students in regards to a "100% of graduates will be

 24   placed in a CPME approved residency program," to reflect that RFUMS will provide

 25   "placement services for program completers," and CIP Code 51.2101 for federal funds,

 26   through 16 of its faculty members, on at least 6 separate occasions, by express



                                                 342
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 43 of 58 Page ID #:343



  1   statements, and where RFUMS additionally funded residencies in course of ordinary

  2   business.

  3                    703.            RFUMS joined and intended to participate in the agreement to form an

  4   enterprise with a common purpose—inducing Dr. Abazari into federal loan obligations,

  5   without the specified means or "capab[ility] of servicing [his] loan debt—where RFUMS

  6   and other colleges rigged the shortage of residencies, at the time of Dr. Abazari's

  7   enrollment in 2009, the podiatry colleges enrolled 687 students into the podiatry colleges

  8   when only 496 residency positions were available or in existence.

  9                    704.            RFUMS, APMA,DOE, and Navient actions actually resulted in at least

 10   seventeen of cheated students not being placed into residency from RFUMS:

       From: Nancy Bryan[ aunry.bryent~rosai'~nr.r~'n.~~
       Dah: Much 26,2013 u 8:15:19 AM PDT
       7b: "Aberari. Mmin" <arminaCswi~my.rtumn.o~g>."Campbell.Thamas3"
       <thomu.cempbell~my.Ruma-a~.'C~slekin.BryaoC <bryauc cas¢le'u~~my.rfume.mga.
       'Ciomla,Nicholas" cNichalu.Ciatola~my.xPoma.mg>,"Dolan,Muc3"
       <mereAelara~myri'umc.a~a.'Peutach. Glarie3" <gloriadeurnch~mylCuma.arp."Oomeae.
       Mark3" cmarkdomaas&my.cfums.oBa~ "Flell, Swue13" csamuelLill~my.rfums.wg>~ "Haze.
       Daniel" <daniel.hsre~mytfume.wg>."Hussain. Syed3" ~eyed3.huesain~my.rfums.o~p.
       "Kepile,Tama' <raviakapila@my.rPomn.ory,'IC~er,Nathm3'
       authan.luama~my.dume.mga."Iandae.5abrim" ~aebriveleodeinBmy.rhum.orp).
       "LucrYoweki,Emesi Paul"<emyluczkoweki~my.dume.orga,"Mueaer,Bret3"
       <bre[.muaeer~my.~C.o~.'Richeaon.Jmsica3"<l~eica.richason~my.rPoma.orp.
       'Schroeder,Ch~iawphu" <caahroeda~my.rfums.or~,"Valabov,7ecab"
       <jecob.velahov~my.duma.o~ya
       Subject: Updated Peer:pronhipIn[tiao


        Hello

        lust a Cyi._

        AAPPM updated their p~eceptanhip iufo (aaached).

        A1w,Weil Foot & Aukle is acapaug Qrtcep~m applicauoos.lf you art intaesced couiact Hartiu
        KB9s hkus~weil4fcetcamm647.627A962.
 11

 12

 13                    705.            RFUMS, APMA,DOE, and Navient actions actually resulted in at least

 14   ten of those cheated students who lost money from non-placement into residency to then

 15   seek legal council against Defendant RFUMS:




                                                                                                    343
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 44 of 58 Page ID #:344



      On Fri, Jun 28, 2073 at 12:71 PM, Usman Akrem <utakram@amail.com> wrote:
       ', Hello again,


       ', I communicated with Dr. Kansky recently. He was meeting with two lawyers this week regarding the residency issue.


        He also reported that ten people had contacted him from Scholl.

         urge the rest of you to contact him as well.

        His email is: larry.kansky@amail.com


        Thanks and have a great weekend,

        Usman Akram, DPM

          Confidentiality Notice: DO NOT read, copy or disseminate this communication unless you are the intended addressee. This e-mail
          communication (including attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.0 Sections 2510-2527,
          contains confidential and/or privileged information intended only for the addressee. If you are not the intended recipient, you are
       ', hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the
          sender immediately via email to that you have received the communication in error. Please, delete it and any and all copies.
  1


  2              706.         RFUMS,DOE,Navient, and APMA knowingly and willingly sought to

  3   carry out enterprise objective to induce Dr. Abazari into federal loan obligations, without

  4   the specified means or "capab[ility] of servicing [his] loan debt," where the DOE and

  5   Navient would bill Dr. Abazari for extra payments—now $110,174.09—above and

  6   beyond the average debt of $162,660 represented to "Incoming Podiatry Students" for

  7   RFUMS Podiatry program, in exchange for RFUMS being granted the ability to skirt 20

  8   U.S.C. §1085a(2)(A)-(B), and continue to profit from the William D. Ford loan program

  9   participation, through misrepresenting or concealing its actual cohort default rates, in

 10   reporting students as "deferment" and "forbearance" pursuant to 20 USC §1087bb

 11   (g)(E)(IV).

 12              707.         Dr. Abazari's accruing $272, 834.09 in combined subsidized and

 13   unsubsidized federal loan debt, $97,502.09 above and beyond the expected combined

 14   subsidized and unsubsidized "[1]oan limits" of $175,332 represented by RFUMS upon

 15   entering, constituted a red flag to RFUMS,DOE, Navient, and APMA as to the

 16   legitimacy of the education transaction:




                                                                           344
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 45 of 58 Page ID #:345




               -    .. .... u..
  1

  2          708.    The DOE, Navient, RFUMS,and APMA believed it was highly likely that

  3   they were in an agreement to carry out an enterprise with the objective to induce Dr.

  4   Abazari into federal loan obligations, without the specified means or "capab[ility] of

  5   servicing [his] loan debt," and took steps to avoid the truth, where Dr. Abazari's accrued

  6   $272, 834.09 in combined subsidized and unsubsidized federal loan debt, $97,502.09

  7   above and beyond the expected combined subsidized and unsubsidized "[1]oan limits" of

  8   $175,332 represented by RFUMS for entering students.

  9          709.    Dr. Abazari's having accrued $272, 834.09 in combined subsidized and

 10   unsubsidized federal loan debt, an amount $110,174.09 above and beyond the average

 11   debt of $162,660 represented to "Incoming Podiatry Students" for RFUMS Podiatry,

 12   constitutes a red flag to RFUMS,DOE, APMA,and Navient regarding the legitimacy of

 13   the education transaction:




                                                 345
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 46 of 58 Page ID #:346



  1               710.           The DOE,Navient, RFUMS,and APMA believed it was highly likely that

  2   they were in an agreement to carry out an enterprise with the objective to induce Dr.

  3   Abazari into federal loan obligations, without the specified means or "capab[ility] of

  4   servicing [his] loan debt," and took steps to avoid the truth, where Dr. Abazari's accrued

  5   $272, 834.09 in combined subsidized and unsubsidized federal loan debt, an amount

  6   $110,174.09 above and beyond the average debt of $162,660 represented to "Incoming

  7   Podiatry Students" for RFUMS Podiatry students.

  8               711.           The actual result of 86 students nationally being left without residency

  9   constituted a red flag to the DOE, Navient, RFUMS,and APMA regarding the legitimacy

 10   of the education transaction:

                                     o~~~o,~
         RESPONSES /C OMMEHTS(RESIDENCY SHOFTAGE Cg1SIS) -PART to


         PE' unmae,n..~ a.vw ~y iacemen   r~   v enn ni

         From: Darrell Lalva, DPM



         Sacred Hean Hospital in Chicago closed yesterday amid a
         Yederal probe, which included one podlatnst. I pelieve we
         had a program there- I guess we add those residents to the
         88.




         Darrell Latvia, DPM, Chicago, IL                  -.
 11



 12              712.            The DOE, Navient, RFUMS,and APMA believed it was highly likely that

 13   they were in an agreement to carry out an enterprise with the objective to induce Dr.

 14   Abazari into federal loan obligations, without the specified means or "capab[ility] of

 15   servicing [his] loan debt," and took steps to avoid the truth, where 86 students nationally

 16   being left without residency.

 17              713.           The creation of a new residency system which required "fewer case

 18   number requirements in the new model as opposed to the old model," to generate more

 19   residency positions, in an effort to hide the number of graduates left unplaced by the




                                                                      346
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 47 of 58 Page ID #:347



       rigged shortage of residencies, constituted a red flag to RFUMS,DOE, Navient, and

  2    APMA regarding the legitimacy of the transaction:

               Beth J~ret#

               PMS v~ PAASR ~trsq~art~s


               Held sH-
               3 are sti[~ g~etttr,~    B 4~st~orr5 at~out vita resst3~r~rtecyy ty{~es. F~esstemD~r itaaE the "F1u~5" rnode~(RMSS24 to ff'1~536} is the e~ rrso#~i_ Tl~e
               P141SR (PR4A$R Of RMSRIRRR~ 13 th8 b3@'W C11fldBl, f1~1(Sf~PflR15 W1~1 El~VB CGNt5F8fl5d9 IO 41t~ 11@Yd dT90t~8# Ciy .3UI'f i,2Ui3.         P si PhtS~4 presgra~
               x~I C~t~avert to F~t~P65R p~rt r8rns. PI~&r~y ~s91 PMS36           Iearrts wtlS eostve?t sct the PMSF~1fEE~A(~ Pt~ESR ro~ith CER"~           re?»s. Tfse only
               ai ~rersoa iaetsrraen ~ PEJIS 38 and s P1VE~R with f3RR is 8 ct                  in th6 ertedic€r e aa~ ~itcrstecttanices req~tirean ts, as va~l1 as s1s~hUy tsw~r
               case nurttCer re~u rnes~ts ~n dhs nea rr~dai as apposed to ifae e~ri rrte~el.
               Eet rye know i[ ycw~ have ~y qu~st~ns.
               Dr. JarreEi
  3

  4           714.          The DOE, Navient, RFUMS,and APMA believed it was highly likely that

  5    they were in an agreement to carry out an enterprise with the objective to induce Dr.

  6    Abazari into federal loan obligations, without the specified means or "capab[ility] of

  7    servicing [his] loan debt," and took steps to avoid the truth, where a new residency

  8    system was created which required "fewer case number requirements in the new model as

  9   opposed to the old model," to generate more residency positions, in an effort to hide the

 10    number of graduates left unplaced by the rigged shortage of residencies.

 11           715.          Navients concealment of records in order to further obstruct Dr. Abazari's

 12   investigation into and of his right to federal loan discharge pursuant to 20 U.S.C. §1087e

 13   (h), constituted a red flag to RF'LJMS, DOE, Navient, and APMA regarding the

 14   legitimacy of the transaction:




                                                                              347
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 48 of 58 Page ID #:348




          iVAV1=NT °..                               -~~'



           c«~e:Po~a~« s~~.ry
           Uxuments We Santro You proviEas acmes to wrtespontlenrx ~M1et wntains non-public, personal inlorme~ion (NPI Aala~ which was
           re~nity relerencetl in an email to you. These tlocumanis will be available onYne at this websile for 12 months.

           Oxum~nU You Sml m U. provlAes access to any rortespontlence you or your cosigner may have provitletl to Nevian~ tM1al Aces
           pQ{ contain non-public, personal inlortralion (NPI Eala)such as a Driver's License or Sonal Security cartl Iw someone mM1er IM1an
           youreetl. You cen view These Jocumenis online al This webs~e for ]days.

           1I you ~vouM Ike to ratan a permanent copy of a Eocumenl, A s~oultl be saved to your compule~. The tlocumen~s listed below ara in
           Ftlube Reatler (ortre~. X you wish to view Ike mrtespontlence entl have riot akeady inslaAeE Atlobe Reatler, please install it Mrsl. A
           hee copy of Atlobe Reatle~ is ava~laWe br Eownloatl al h:~o:~~anl P:xibe rrne:eaCarloit~arvsrsi~ns;. II you have eny qu~~lons or if you
           woultl like us to maJ you copies of airy of these Eocumenls, plaese contact us el (800 ]22-1300.




           DATE          MAIL SUBJECT              LOpNE5PON0ENCE
                       Naw eowmem reatly ~o          The CustomerHMocale Un~~ecervetl your            '- FVF       ilAi;
           22-FeE-2019 vlaw~
                                                    n9uiiY
           ~ F~ p~g ~wl tlocumenl reatry to          Tie CuslomergMocale UnR ~aceive~your                 K~F      IMF
                                                    inquiry
           22-Jan-2018 Changa In Loen Te~~           CM1ange in Temps Leher                               4Yi~     IAI~

                      dal you need to lmow           paymenlSd~edule Options                              P01      iMG       NTML
           20Jan-2019 abo~l Your rePaYmrenl                                                               _.                  .......,
           20Jan-2019 Change in Loan Te~rte          Change In Teems Leiter                             ~~F9F      ~M11u
                         New tlacumenl reaEy to      ~ye~re researMing your reyveal                     :~Fi'~~    IMG
           10Jan-2019
                       New'tlowment ready to         The Customer AMocaie llnn receNed you ~               ~~
                                                                                                        ':.R~f    _IMF
           10-Jan-2018                             'in9uiry
                      ~i
                       ~ou~Inleresl5lalamenl is      your semi-annual ln~e~asl sialemenl                  .P~~
                                                                                                        '~.._      IMF      HiML
           03-~ac2018
                       AvaileMe
                       ~ua'lerly Inlaresl            Your Quanerty IONearane siaiemeni is available ~ PDF          IMG       i i IML
           02-Jun-2018 SlalemeM Available                                                           '
                                                                                                    ..........
                                 lnlerest
           03-Apr-2018 ~ua~le~ly                     pua~erty lme~esl 5lalemenl                           NF       IM[.     H}TAL
                       Slalemenl Ava leWe                                                                                       -
            0-Mai-2019n~~tlowmenl ~eaAy to          q~nI51n1ive Forbearance P~o~ssed                     ~✓fl~ .'. . IMG~
           2

           o3-Mar~2otB ouanerN imxen                 Your quarle~ly krbeuen~sia~emenl 's ova laEle        P~F      iMG       HTh1L
                       Sla~emenl Fvalabk                                                                   -                ----



                                                                            W9oul


                                                                        Ab;:.: s'~-Cen~l~.:aies

                         Abou[ Us     ~ Tame of   '. L~ Proteoti~@ Your Privacy I ~$pe el Metlia Policies ~, d Contact Ue
                                              ~Aeceaeibiliry I, pAboul Our Adn '~, LS~Site Map




           31~.~31~19 Mavlsni Sa~~aianu, LLf. All:ia:+u'esurrutl. Neviun! a:iti N~a Pdavien~ I~qu are the v~rvl~e marks of Hevie~! Selulu~ic. PLC.
       i a.ix~:t Ccr, atian a:i~ ih uvLe~disries, i~:c3vdin5~ Navee:i: ~ulu~iorx- LLC, rsre:+~i spc~ixeratl by u~ apenetes ~f J:e iln~aad 5u~es of gnwrics.


  1

  2                      716.                  The DOE,Navient, RFUMS,and APMA believed it was highly likely that

  3   they were in an agreement to carry out an enterprise with the objective to induce Dr.

  4   Abazari into federal loan obligations, without the specified means or "capab[ility] of

  5   servicing [his] loan debt," and took steps to avoid the truth, where Navient conceals

  6   records in order to further obstruct Dr. Abazari's investigation into and of his right to

  7   federal loan discharge pursuant to 20 U.S.C. §1087e (h).

  8                      717.                  The DOE, Navient, RFUMS,and APMA believed it was highly likely that

  9   they were in an agreement to carry out an enterprise with the objective to induce Dr.

 10   Abazari into federal loan obligations, without the specified means or "capab[ility] of

 11   servicing [his] loan debt," and took steps to avoid the truth, where Dr. Abazari right to

 12   federal loan discharge pursuant to 20 U.S.C. §1087e (h) was not granted, despite



                                                                                                                                  348
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 49 of 58 Page ID #:349



  1   represented federal benefits "placement services for program completers" and CIP code

  2   51.2101 for Dr. Abazari where not provided in violation of 20 USC §1094(a)(1); 20 USC

  3   §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M),

  4   pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC

  5   §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC

  6   §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  7          718.    Dr. Abazari right to federal loan discharge pursuant to 20 U.S.C. §1087e

  8   (h) was not granted, despite represented federal benefits "placement services for program

  9   completers" and CIP code 51.2101 that were not provided in violation of 20 USC

 10   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

 11   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

 12   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

 13   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7),

 14   constituted a red flag to RFUMS,DOE,Navient, and APMA regarding the legitimacy of

 15   the education transaction.

 16          719.    RFUMS directing Class Officers to lull students such as Dr. Abazari into a

 17   false sense of security by directing them to ""TRUST THE SYSTEM,TRUST YOUR

 18   FACULTY"(capital letters emphasizing screaming) and "[faculty] will not mislead us"

 19   ("mislead" emphasizing use of legal term of art "mislead") and "when someone tells you

 20   to do something, simply do it," constituted a red flag to RFUMS,DOE, Navient, and

 21   APMA regarding the legitimacy of the transaction.

 22




                                                349
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 50 of 58 Page ID #:350



  1          720.    The DOE,Navient, RFUMS,and APMA believed it was highly likely that

  2   they were in an agreement to carry out an enterprise with the objective to induce Dr.

  3   Abazari into federal loan obligations, without the specified means or "capab[ility] of

  4   servicing [his] loan debt," and took steps to avoid the truth, where RFUMS directing

  5   Class Officers to lull students such as Dr. Abazari into a false sense of security by

  6   directing them to ""TRUST THE SYSTEM,TRUST YOUR FACULTY"(capital letters

  7   emphasizing screaming) and "[faculty] will not mislead us"("mislead" emphasizing use

  8   of legal term of art "mislead") and "when someone tells you to do something, simply do

  9   it."

 10          721.    APMA,Navient, DOE,RFUMS acted in furtherance of and during an

 11   unlawful agreement to conduct a union, group, association or joint venture, for the

 12   common purpose of inducing Dr. Abazari into federal loan obligations, without the

 13   specified means or "capab[ility] of servicing [his] loan debt," through a series and

 14   arrangement of criminal acts, where Navient and DOE each violated or attempted to

 15   violate 18 U.S.C. §1341, and APMA and RFUMS each violated or attempted to violated

 16   18 U.S.C. §1341.

 17          722.    The violations of or attempted violations of 18 U.S.C. §1341, performed

 18   by Navient and DOE,and in violations of or attempted violations of 18 U.S.C. §1341

 19   performed by APMA and RFUMS,all have resulted in physiological harm, and to

 20   overpower Dr. Abazari objections, using force and inducing emotional submission—

 21   through a psychological state of learned helplessness:




                                                  350
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 51 of 58 Page ID #:351




  1

  2   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

  3           723.   The enterprise's activities directly affect interstate commerce by draining

  4   the National Treasury of funds and contributing to a ballooning national student loan

  5   debt.

  6           724.   As noted by a screen shot of the report by the Board of Governors of the

  7   Federal Reserve System, student loans debt has a direct effect on the national economy:

      ,aa
       za
      ,~
       eo
      GU


      40


      20


       O
  •     1




                                      CAUSE OF ACTION 18:

 10                                (DECLARATORY ACTION)

 11           725.   Dr. Abazari repeats and realleges each and every allegation contained in

 12   paragraphs 1 through 724 as if fully set forth herein.

 13           726.   There currently exists between Dr. Abazari and Defendants an actual,

 14   present, and justiciable controversy based on Defendants failure to grant: Federal Loan

 15   Discharge; "placement services for program completers"; CIP Code 51.2101;"100% of

 16   graduates will be placed in a CPME approved residency program"; "Graduates will be



                                                  351
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 52 of 58 Page ID #:352



  1   capable of servicing their student loan debt"; anticipated taped student loan debt at or

  2   around $162,660 as represented by RFUMS upon time of entrance; anticipated combined

  3   subsidized and unsubsidized "[1]oan limits" of $175,332 as represented by RFUMS as

  4   represented by RFUMS upon time of entrance. Whereby Dr. Abazari filed a Borrower

  5   Discharge on November 12, 2015 and the DOE has sat on Dr. Abazari's rights so that he

  6   incurs more interest, Dr. Abazari requests that the court cancel of all of Dr. Abazari's

  7   federal loans pursuant to 20 U.S.C. §1087e(h), pursuant to 5 U.S.C. §706(1); and further

  8   declare RFUMS in violation of:

  9          a) 20 USC §1094(a)(1)

 10          b) 20 USC §1094(a)(17)

 11          c) 20 U.S.C. §1087e (h)

 12          d) 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7)

 13          e) 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7)

 14          fl 20 USC §1092(a)(1)(G)(i), pursuant to 20 USC §1094(a)(7)

 15          g) 20 USC §1092(a)(1)(G)(i)(ii), pursuant to 20 USC §1094(a)(7)

 16          h) 20 USC §1094(a)(21)

 17          i) 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7);

 18          727.    An order declaring the State of Illinois and Department of Education are in

 19   violation of their fiduciary obligations to uphold the benefits and protections of Title IV

 20   of the Higher Education Act of 1965, as amended, 20 U.S.C. §§1070 et seq.("Title IV,

 21   HEA programs"), for persons so specified as Dr. Abazari, under the auspices and

 22   protections of said federal laws of the United States;




                                                  352
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 53 of 58 Page ID #:353



  1              728.   Dr. Abazari additionally requests that the court order the United States

  2   Department of Education to pay the full amount of loan debt, as damages—last observed

  3   at $272,834.09.

  4              729.   Dr. Abazari further requests that the court order specified performance of

  5   federal benefits and services Defendants to provide "placement services for program

  6   completers"; CIP Code 51.2101;"100% of graduates will be placed in a CPME approved

  7   residency program" to Dr. Abazari, and to all podiatry students nationally, hereafter—to

  8   protect all podiatry students and ensure repayment of t~payer funded loans.

  9              730.   Dr. Abazari further requests that the court order, pursuant to Family

 10   Education Rights &Privacy Act("FERPA"), 20 U.S.C. 1232(g), regulations 34 CFR Part

 11   99, commanding RFUMS to surrender all of Dr. Abazari's records, including, but not

 12   limited to, RFUMS withholding of documentation that was distributed in private

 13   meetings with Christine Rasinski, on or around 2010-11, and to which remained in the

 14   exclusive possession of RFUMS,and to which therein sought to procure from Dr.

 15   Abazari, through deception, a signed agreement to release RFUMS of liability for non

 16   placement of Dr. Abazari into residency upon graduation;

 17              731.   Dr. Abazari further requests that the court order, pursuant statutory

 18   authority of Family Education Rights &Privacy Act("FERPA"), 20 U.S.C. 1232(g),

 19   regulations 34 CFR Part 99, to use the aid of the court to probe into the matter of

 20   concealment and destruction of evidence performed by RFUMS to evade and obstruct

 21   justice.

 22   //

 23   //




                                                    353
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 54 of 58 Page ID #:354



  1                                    PRAYER FOR RELIEF

  2           WHEREFORE,Dr. Armin Abazari respectfully requests that the Court enter

  3   judgment as follows:

  4           732.   Enter judgment for Dr. Abazari on the counts named herein;

  5          733.    A judgment to cancel, or a judgment commanding the cancelling of, or an

  6   order of discharge of, all of Dr. Abazari's federal loans pursuant to 20 U.S.C. §1087e(h)

  7   Federal Loan Discharge, pursuant to 5 U.S.C. §706(1);

  8           734.   An award against the United States Department of Education in the full

  9   federal loan amount of Dr. Abazari—last observed at $272,834.09—pursuant to 20

 10   U.S.C. §1087e(h) Federal Loan Discharge;

 11          735.    An order adjudging that RFUMS violated:

 12                  a. 20 U.S.C. §1094(a)(1);

 13                  b. 20 USC §1094(a)(17);

 14                  c. 20 U.S.C. §1087e (h);

 15                  d. 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7);

 16                  e. 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7);

 17                  f. 20 USC §1092(a)(1)(G)(i), pursuant to 20 USC §1094(a)(7);

 18                  g. 20 USC §1092(a)(1)(G)(i)(ii), pursuant to 20 USC §1094(a)(7);

 19                  h. 20 USC §1094(a)(21);

 20                  i. 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7);

 21          736.    An order adjudging that State of Illinois and Department of Education are

 22   in violation of their fiduciary obligations to uphold benefits and protections of Title IV of

 23   the Higher Education Act of 1965, as amended, 20 U.S.C. §§1070 et seq. ("Title IV,




                                                  354
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 55 of 58 Page ID #:355



  1   HEA programs"), for persons under the auspices and protections of said federal laws of

  2   the United States;

  3          737.    A judgment ordering the paid for specified performance of the federal

  4   benefit, entitlement, and service "placement services for program completers"; CIP Code

  5   51.2101—"a program that prepares individuals for the independent professional practice

  6   of podiatric medicine, involving the prevention, diagnosis, and treatment of diseases,

  7   disorders, and injuries to the foot and lower extremities"; and "100°Io of graduates will be

  8   placed in a CPME approved residency program"; pursuant to 20 USC §1094(a)(1); 20

  9   USC §1094(a)(17); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

 10   §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

 11   §1092(a)(1)(G)(i), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)(ii),

 12   pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R),

 13   pursuant to 20 USC §1094(a)(7);

 14          738.    An order adjudging that RFUMS violated the Family Education Rights &

 15   Privacy Act("FERPA"), 20 U.S.C. 1232(g), regulations 34 CFR Part 99, and ordering of

 16   production of all Dr. Abazari records, including, but not limited to, those withheld upon

 17   formal written request and specified herein;

 18          739.    An order of damages of $7,740,000 against the State of Illinois;

 19          740.    An order of damages of $7,740,000 against RFUMS;

 20          741.    An order of damages of $7,740,000 against Navient;

 21          742.    An order of damages of $7,740,000 against APMA;

 22          743.    An order of damages of $7,740,000 against DOE;




                                                 355
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 56 of 58 Page ID #:356



  1          744.    An order awarding full tuition and associated expenses of $272,834.09

  2   against each Defendant;

  3          745.    Award special damages against each defendant, suffered by Dr. Abazari,

  4   due to lost earnings as a Practitioner of Podiatric Medicine at $150,000 Per Annum,for

  5   the duration of 6 years, to a total amount of $900,000;

  6          746.    Award special damages against each defendant, suffered by Dr. Abazari,

  7   due to lost of earnings as Resident at $55,000 Per Annum,for the duration of 3 years, to a

  8   total amount of $165,000;

  9          747.    Award attorney fees and full cost of this suit, against each defendant,

 10   including but not limited to, full cost of law school attendance—a total amount of

 11   $175,000—the pursuing by which, furthered the pursuit of actions herein alleged,

 12   pursuant to 18 U.S.C. §1964(c);

 13          748.    A judgment trebling damages pursuant to 18 U.S.C. §1964(c) against each

 14   defendant;

 15          749.    Punitive damages of $100 million dollars against each defendant;

 16          750.    Pain, suffering and loss of amenity of $100 million dollars against each

 17   defendant;

 18          751.    Damages pursuant and associated with 42 U.S.C. §1985(3) and 42 U.S.C.

 19   §1983 against each defendant;

 20          752.    Restitutionary relief against each Defendant and in favor of Dr. Abazari,

 Z1   including disgorgement of wrongfully obtained profits and any other appropriate relief;

 22          753.    Any other remedies to which Dr. Abazari is entitled.

 23




                                                 356
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 57 of 58 Page ID #:357



  1   Dated: July 27, 2019        Respectfully Submitted,   ,~

  2                               /s/ Armin Abazari

  3                              Dr. Armin Abazari
                                 DPM ~ JD Candidate
  4                              arminabazari@ yahoo.com
                                 14 National Place
  5                              Irvine California 92602
                                 Telephone:(714)930 5251
  6                              Pro Se

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23




                                        357
Case 8:19-cv-01290-DMG-FFM Document 1-6 Filed 06/27/19 Page 58 of 58 Page ID #:358



                                    DEMAND FOR JURY TRIAL

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, and Local Rule 38-1, Dr.

  3   Abazari respectfully demands a jury trial of all issues triable to a jury in this action.

  4

  5   Dated: July 27, 2019                 Respectfully Submitted,           ;

  6                                        /s/ Armin Abazari            ~~

  7                                        Dr. Armin Abazari
                                           DPM ~ JD Candidate
  8                                        arminabazari@ yahoo.com
                                           14 National Place
  9                                        Irvine California 92602
                                           Telephone:(714)930 5251
 10                                        Pro Se




                                                   CCU
